Exhibit 10.11
(AIR LOGO) [f58202f5820201.gif]
STANDARD MULTI-TENANT OFFICE LEASE — GROSS
AIR COMMERCIAL REAL ESTATE ASSOCIATION
1. Basic Provisions (“Basic Provisions”).
     1.1 Parties: This Lease (“Lease”), dated for reference purposes only
November 30, 2010, is made by and between America’s Christian Credit Union


 
________________________________________________________________   (“Lessor”)
and LoopNet, Inc.                                                  


 
________________________________________________________________   (“Lessee”),
(collectively the “Parties”, or individually a “Party”).
     1.2(a) Premises: That certain portion of the Project (as defined below),
known as Suite Numbers(s) 200, Second floor(s), consisting of approximately
38,590 rentable square feet and approximately 34,430 useable square
feet(“Premises”). The Premises are located at: 2100 E. Route 66, in the City of
Glendora, County of Los Angeles, State of California, with zip code 91740. In
addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the Common Areas (as
defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any
rights to the roof, the exterior walls, the area above the dropped ceilings, or
the utility raceways of the building containing the Premises (“Building”) or to
any other buildings in the Project. The Premises, the Building, the Common
Areas, the land upon which they are located, along with all other buildings and
improvements thereon, are herein collectively referred to as the “Project.” The
Project consists of approximately N/A rentable square feet. (See also
Paragraph 2)
     1.2(b) Parking: N/A unreserved and N/A reserved vehicle parking spaces at a
monthly cost of $ N/A per unreserved space and $ N/A per reserved space. (See
Paragraph 2.6)
     1.3 Term: Seven years and Three months (“Original Term”) commencing
approximately June 1,2011 (“Commencement Date”) and ending approximately
August 31,2018 (“Expiration Date”). (See also Paragraph 3) and Paragraph 53.)
     1.4 Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing per work letter (“Early
Possession Date”). (See also Paragraphs 3.2 and 3.3)
     1.5 Base Rent: $59,042.70 per month (“Base Rent)”, payable on the First day
of each month commencing June 1, 2011. (See also Paragraph 4)
þ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph 50
     1.6 Lessee’s Share of Operating Expense Increase: N/A percent (_____%)
(“Lessee’s Share”). In the event that that size of the Premises and/or the
Project are modified during the term of this Lease, Lessor shall recalculate
Lessee’s Share to reflect such modification. (See Paragraph 55.)
     1.7 Base Rent and Other Monies Paid Upon Execution:

  (a)   Base Rent: $59,042.70 for the period June 1, 2011.     (b)   Security
Deposit: $59,042.70 (“Security Deposit”). (See also Paragraph 5)     (c)  
Parking: $ N/A for the period N/A.     (d)   Other:
$                                         for
                                        .     (e)   Total Due Upon Execution of
this Lease: $118,085.40.

     1.8 Agreed Use: General/Administration office purposes, and in accordance
with pertinent zoning requirements and constraints.
__________________________________________________________________(See also
Paragraph 6)

        INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM OFG-9-3/10E

PAGE 1 OF 18





--------------------------------------------------------------------------------



 



  1.9   Base Year; Insuring Party. The Base Year is N/A. Lessor is the “Insuring
Party”. (See also Paragraphs 4.2 and 8)     1.10   Real Estate Brokers: (See
also Paragraph 15)

               (a) Representation: The following real estate brokers ( the
“Brokers”) and brokerage relationships exist in this transaction (check
applicable boxes):
þ Sauve Riegel, Inc. represents Lessor exclusively (“Lessor’s Broker”);
þ CB Richard Ellis represents Lessee exclusively (“Lessee’s Broker”); or
o                                                                            
represents both Lessor and Lessee (“Dual Agency”).
          (b) Payment to Brokers: Upon execution and delivery of this Lease by
both Parties, Lessor shall pay to the Brokers for the brokerage services
rendered by the Brokers the fee agreed to in the attached separate written
agreement or if no such agreement is attached, the sum of                     
or                     % of the total Base Rent payable for the Original Term,
the sum of                      or                      of the total Base Rent
payable during any period of time that the Lessee occupies the Premises
subsequent to the Original Term, and/or the sum of                      or
                     % of the purchase price in the event that the Lessee or
anyone affiliated with Lessee acquires from Lessor any rights to the Premises.
     1.11 Guarantor. The obligations of the Lessee under this Lease shall be
guaranteed by N/A (“Guarantor ”). (See also Paragraph 37)
     1.12 Business Hours for the Building: 7 a.m. to 7 p.m., Mondays through
Fridays (except Building Holidays) and N/A a.m. to N/A p.m. on Saturdays (except
Building Holidays). “Building Holidays” shall mean the dates of observation of
New Year’s Day, President’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and banking holidays.
     1.13 Lessor Supplied Services. Notwithstanding the provisions of
Paragraph 11.1, Lessor is NOT obligated to provide the following within the
Premises:
þ Janitorial services
þ Electricity
o Other (specify):

     1.14 Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:
þ an Addendum consisting of Paragraphs 52 through 70;
þ a plot plan depicting the Premises;
þ a current set of the Rules and Regulations;
þ a Work Letter;
o a janitorial schedule;
þ other (specify): 50-Rent Adjustment(s); 51-Option(s) to Extend.
2. Premises.
     2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. While the approximate square
footage of the Premises may have been used in the marketing of the Premises for
purposes of comparison, the Base Rent stated herein is NOT tied to square
footage and is not subject to adjustment should the actual size be determined to
be different. Note: Lessee is advised to verify the actual size prior to
executing this Lease. (See Paragraph 52.)
     2.2 Condition. Lessor shall deliver the Premises to Lessee in a clean
condition on the Commencement Date or the Early Possession Date, whichever first
occurs (“Start Date”), and warrants that the existing electrical, plumbing, fire
sprinkler, lighting, heating, ventilating and air conditioning systems (“HVAC”),
and all other items which the Lessor is obligated to construct pursuant to the
Work Letter attached hereto, if any, other than those constructed by Lessee,
shall be in good operating condition on said date, that the structural elements
of the roof, bearing walls and foundation of the Unit shall be free of material
defects, and that the Premises do not contain hazardous levels of any mold or
fungi defined as toxic under applicable state or federal law.
     2.3 Compliance. Lessor warrants to the best of its knowledge that the
improvements comprising the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed, and also with all applicable laws, covenants
or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) in effect on the Start Date. Said warranty does not apply to the
use to which Lessee will put the Premises, except the agreed use, modifications
which may be required by the Americans with Disabilities Act or any similar laws
as a result of Lessee’s use (see Paragraph 49), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
Lessor is not aware of any zoning or Applicable Requirements which would prevent
the Premises from being used for general/administration office purposes,
however, NOTE: Lessee is responsible for determining whether or not the zoning
and other Applicable Requirements are appropriate for Lessee’s intended use, and
acknowledges that past uses of the Premises may no longer be allowed. If the
Premises do not comply with said warranty, Lessor shall, except as otherwise
provided, promptly after receipt of written notice from Lessee setting forth
with specificity the nature and extent of such non-compliance, rectify the same.
If the Applicable Requirements are hereafter changed so as to require during the
term of this Lease the construction of an addition to or an alteration of the
Premises, the remediation of any Hazardous Substance, or the reinforcement or
other physical modification of the Premises (“Capital Expenditure”), Lessor and
Lessee shall allocate the cost of such work as follows:
          (a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures
are required as a result of the specific and unique use of the Premises by
Lessee as compared with uses by tenants in general, for general/administration
office purposes Lessee shall be fully responsible for

    INITIALS   INITIALS   ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM
OFG-9-3/10E



PAGE 2 OF 18



--------------------------------------------------------------------------------



 



the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months’
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee’s termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and the amount equal to 6 months’ Base Rent. If Lessee elects termination,
Lessee shall immediately cease the use of the Premises which requires such
Capital Expenditure and deliver to Lessor written notice specifying a
termination date at least 90 days thereafter. Such termination date shall,
however, in no event be earlier than the last day that Lessee could legally
utilize the Premises without commencing such Capital Expenditure.
          (b) If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor’s termination notice that Lessee will pay for such Capital
Expenditure. If Lessor does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with Interest, from Rent until Lessor’s share of such costs have been
fully paid. If Lessee is unable to finance Lessor’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.
          (c) Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to nonvoluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either: (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense. Lessee shall not have any right to terminate this Lease.
     2.4 Acknowledgements. Lessee acknowledges that: (a) it has been given an
opportunity to inspect and measure the Premises, (b) Lessee has been advised by
Lessor and/or Brokers to satisfy itself with respect to the size and condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements), and their suitability for Lessee’s intended use,
(c) Lessee has made such investigation as it deems necessary with reference to
such matters and assumes all responsibility therefor as the same relate to its
occupancy of the Premises, (d) it is not relying on any representation as to the
size of the Premises made by Brokers or Lessor, (e) the square footage of the
Premises was not material to Lessee’s decision to lease the Premises and pay the
Rent stated herein, and (f) neither Lessor, Lessor’s agents, nor Brokers have
made any oral or written representations or warranties with respect to said
matters other than as set forth in this Lease. In addition, Lessor acknowledges
that: (i) Brokers have made no representations, promises or warranties
concerning Lessee’s ability to honor the Lease or suitability to occupy the
Premises, and (ii) it is Lessor’s sole responsibility to investigate the
financial capability and/or suitability of all proposed tenants.
      2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date, Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.
     2.6 Vehicle Parking. So long as Lessee is not in default, and subject to
the Rules and Regulations attached hereto, and as established by Lessor from
time to time, Lessee shall be entitled to rent and use the number of parking
spaces specified in Paragraph 1.2(b) at the rental rate applicable from time to
time for monthly parking as set by Lessor and/or its licensee.
          (a) If Lessee commits, permits or allows any of the prohibited
activities described in the Lease or the rules then in effect, then Lessor shall
have the right, without notice, in addition to such other rights and remedies
that it may have, to remove or tow away the vehicle involved and charge the cost
to Lessee, which cost shall be immediately payable upon demand by Lessor.
          (b) The monthly rent per parking space specified in Paragraph 1.2(b)
is subject to change upon 30 days prior written notice to Lessee. The rent for
the parking is payable one month in advance prior to the first day of each
calendar month.
     2.7 Common Areas — Definition. The term “ Common Areas ” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the
Premises that are provided and designated by the Lessor from time to time for
the general nonexclusive use of Lessor, Lessee and other tenants of the Project
and their respective employees, suppliers, shippers, customers, contractors and
invitees, including, but not limited to, common entrances, lobbies, corridors,
stairwells, public restrooms, elevators, parking areas, loading and unloading
areas, trash areas, roadways, walkways, driveways and landscaped areas.
     2.8 Common Areas — Lessee’s Rights. Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the nonexclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
     2.9 Common Areas — Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to adopt, modify, amend and
enforce reasonable rules and regulations (“ Rules and Regulations ”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. The Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the noncompliance with said Rules and
Regulations by other tenants of the Project.
     2.10 Common Areas — Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time provided Lessor shall use commercially reasonable
efforts to minimize any interference with Lessee’s use of the premises:
          (a) To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of the lobbies,
windows, stairways, air shafts, elevators, escalators, restrooms, driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways;
          (b) To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

       
INITIALS  
INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM OFG-9-3/10E

PAGE 3 OF 18



--------------------------------------------------------------------------------



 



          (c) To designate other land outside the boundaries of the Project to
be a part of the Common Areas;
          (d) To add additional buildings and improvements to the Common Areas;
          (e) To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and
          (f) To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Project as Lessor may, in the
exercise of sound business judgment, deem to be appropriate.
3. Term.
     3.1 Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
     3.2 Early Possession. Any provision herein granting Lessee Early Possession
of the Premises is subject to and conditioned upon the Premises being available
for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If Lessee
totally or partially occupies the Premises prior to the Commencement Date, the
obligation to pay Base Rent shall be abated for the period of such Early
Possession. All other terms of this Lease (including but not limited to the
obligations to pay Lessee’s Share of the Operating Expense Increase) shall be in
effect during such period. Any such Early Possession shall not affect the
Expiration Date.
     3.3 Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease or change the
Expiration Date. Lessee shall not, however, be obligated to pay Rent or perform
its other obligations until Lessor delivers possession of the Premises and any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee. If possession is not
delivered within 60 days after the Commencement Date, as the same may be
extended under the terms of any Work Letter executed be Parties, Lessee may, at
its option, by notice in writing within 10 days after the end of such 60 day
period, cancel this Lease, in which event the Parties shall be discharged from
all obligations hereunder. If such written notice is not received by Lessor
within said 10 day period, Lessee’s right to cancel shall terminate. If
possession of the Premises is not delivered within 120 days after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
     3.4 Lessee Compliance. Lessor shall not be required to deliver possession
of the Premises to Lessee until Lessee complies with its obligation to provide
evidence of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee
shall be required to perform all of its obligations under this Lease from and
after the Start Date, including the payment of Rent, notwithstanding Lessor’s
election to withhold possession pending receipt of such evidence of insurance.
Further, if Lessee is required to perform any other conditions prior to or
concurrent with the Start Date, the Start Date shall occur but Lessor may elect
to withhold possession until such conditions are satisfied.
4. Rent.
     4.1. Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent (“
Rent “).
      4.2 Operating Expense Increase. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share of the amount by which all
Operating Expenses for each Comparison Year exceeds the amount of all Operating
Expenses for the Base Year, such excess being hereinafter referred to as the
“Operating Expense Increase” , in accordance with the following provisions:
          (a) “Base Year” is as specified in Paragraph 1.9.
           (b) “Comparison Year” is defined as each calendar year during the
term of this Lease subsequent to the Base Year; provided, however, Lessee shall
have no obligation to pay a share of the Operating Expense Increase applicable
to the first 12 months of the Lease Term (other than such as are mandated by a
governmental authority, as to which government mandated expenses Lessee shall
pay Lessee’s Share, notwithstanding they occur during the first twelve
(12) months). Lessee’s Share of the Operating Expense Increase for the first and
last Comparison Years of the Lease Term shall be prorated according to that
portion of such Comparison Year as to which Lessee is responsible for a share of
such increase.
          (c) The following costs relating to the ownership and operation of the
Project, calculated as if the Project was at least 95% occupied, are defined as
“Operating Expenses” :
                (i) Costs relating to the operation, repair, and maintenance in
neat, clean, safe, good order and condition, but not the replacement (see
subparagraph (g)), of the following:
                     (aa) The Common Areas, including their surfaces, coverings,
decorative items, carpets, drapes and window coverings, and including parking
areas, loading and unloading areas, trash areas, roadways, sidewalks, walkways,
stairways, parkways, driveways, landscaped areas, striping, bumpers, irrigation
systems, Common Area lighting facilities, building exteriors and roofs, fences
and gates;
                    (bb) All heating, air conditioning, plumbing, electrical
systems, life safety equipment, communication systems and other equipment used
in common by, or for the benefit of, tenants or occupants of the Project,
including elevators and escalators, tenant directories, fire detection systems
including sprinkler system maintenance and repair.
                    (cc) All other areas and improvements that are within the
exterior boundaries of the Project but outside of the Premises and/or any other
space occupied by a tenant.
               (ii) The cost of trash disposal, janitorial and security
services, pest control services, and the costs of any environmental inspections;
                (iii) The cost of any other service to be provided by Lessor
that is elsewhere in this Lease stated to be an “Operating Expense”;
                (iv) The cost of the premiums for the insurance policies
maintained by Lessor pursuant to paragraph 8 and any deductible portion of an
insured loss concerning the Building or the Common Areas;
                (v) The amount of the Real Property Taxes payable by Lessor
pursuant to paragraph 10;
                (vi) The cost of water, sewer, gas, electricity, and other
publicly mandated services not separately metered;
               (vii) Labor, salaries, and applicable fringe benefits and costs,
materials, supplies and tools, used in maintaining and/or cleaning the Project
and accounting and management fees attributable to the operation of the Project;
                (viii) The cost of any capital improvement to the Building or
the Project not covered under the provisions of Paragraph 2.3 provided; however,
that Lessor shall allocate the cost of any such capital improvement over a
12 year period and Lessee shall not be required to pay more than Lessee’s Share
of 1/144th of the cost of such Capital Expenditure in any given month;
                (ix) The cost to replace equipment or improvements that have a
useful life for accounting purposes of 5 years or less.
                (x) Reserves set aside for maintenance, repair and/or
replacement of Common Area improvements and equipment.

      INITIALS   INITIALS



©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM OFG-9-3/10E

PAGE 4 OF 18



--------------------------------------------------------------------------------



 



          (d) Any item of Operating Expense that is specifically attributable to
the Premises, the Building or to any other building in the Project or to the
operation, repair and maintenance thereof, shall be allocated entirely to such
Premises, Building, or other building. However, any such item that is not
specifically attributable to the Building or to any other building or to the
operation, repair and maintenance thereof, shall be equitably allocated by
Lessor to all buildings in the Project.
          (e) The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(c) shall not be deemed to impose an obligation upon
Lessor to either have said improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.
          (f) Lessee’s Share of Operating Expense Increase is payable monthly on
the same day as the Base Rent is due hereunder. The amount of such payments
shall be based on Lessor’s estimate of the Operating Expense Expenses. Within
60 days after written request (but not more than once each year) Lessor shall
deliver to Lessee a reasonably detailed statement showing Lessee’s Share of the
actual Common Area Operating Expenses for the preceding year. If Lessee’s
payments during such Year exceed Lessee’s Share, Lessee shall credit the amount
of such over-payment against Lessee’s future payments. If Lessee’s payments
during such Year were less than Lessee’s Share, Lessee shall pay to Lessor the
amount of the deficiency within 10 days after delivery by Lessor to Lessee of
said statement. Lessor and Lessee shall forthwith adjust between them by cash
payment any balance determined to exist with respect to that portion of the last
Comparison Year for which Lessee is responsible as to Operating Expense
Increases, notwithstanding that the Lease term may have terminated before the
end of such Comparison Year.
          (g) Operating Expenses shall not include the costs of replacement for
equipment or capital components such as the roof, foundations, exterior walls or
a Common Area capital improvement, such as the parking lot paving, elevators,
fences that have a useful life for accounting purposes of 5 years or more.
          (h) Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or by insurance proceeds.
     4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States on or before the day on which it is due,
without offset or deduction (except as specifically permitted in this Lease).
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.
5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 20 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases during the term of
this Lease, Lessee shall, upon written request from Lessor, deposit additional
monies with Lessor so that the total amount of the Security Deposit shall at all
times bear the same proportion to the increased Base Rent as the initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor’s reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof.
Subject to Paragraph 60, if If a change in control of Lessee occurs during this
Lease and following such change the financial condition of Lessee is, in
Lessor’s reasonable judgment, significantly reduced, Lessee shall deposit such
additional monies with Lessor as shall be sufficient to cause the Security
Deposit to be at a commercially reasonable level based on such change in
financial condition. Lessor shall not be required to keep the Security Deposit
separate from its general accounts. Within 90 30 days after the expiration or
termination of this Lease, Lessor shall return that portion of the Security
Deposit not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
6. Use.
     6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use,
or any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the improvements
of the Building, will not adversely affect the mechanical, electrical, HVAC, and
other systems of the Building, and/or will not affect the exterior appearance of
the Building. If Lessor elects to withhold consent, Lessor shall within 7 days
after such request give written notification of same, which notice shall include
an explanation of Lessor’s objections to the change in the Agreed Use.
     6.2 Hazardous Substances.
          (a) Reportable Uses Require Consent. The term “Hazardous Substance” as
used in this Lease shall mean any product, substance, or waste whose presence,
use, manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, byproducts or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use such as ordinary
office supplies (copier toner, liquid paper, glue, etc.) and common household
cleaning materials, so long as such use is in

            INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE
ASSOCIATION   FORM OFG-9-3/10E

PAGE 5 OF 18

 



--------------------------------------------------------------------------------



 



compliance with all Applicable Requirements, is not a Reportable Use, and does
not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.
          (b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
          (c) Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises by
Lessee, its agents, employees, contractors or invitees (including through the
plumbing or sanitary sewer system) and shall promptly, at Lessee’s expense,
comply with all Applicable Requirements and take all investigatory and/or
remedial action reasonably recommended, whether or not formally ordered or
required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party.
          (d) Lessee Indemnification. Lessee shall indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project not caused or contributed
to by Lessee). Lessee’s obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.
          (e) Lessor Indemnification. Lessor and its successors and assigns
shall indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
          (f) Investigations and Remediations. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to Lessee’s occupancy, unless such
remediation measure is required as a result of Lessee’s use (including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities.
          (g) Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.
     6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
     6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times, after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see paragraph 9.1e) is found
to exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within
10 days of the receipt of written request therefor.
7. Maintenance; Repairs; Utility Installations; Trade Fixtures and Alterations.
     7.1 Lessee’s Obligations. Notwithstanding Lessor’s obligation to keep the
Premises in good condition and repair, Lessee shall be responsible for payment
of the cost thereof to Lessor as additional rent for that portion of the cost of
any maintenance and repair of the Premises, or any equipment (wherever located)
that serves only Lessee or the Premises, to the extent such cost is attributable
to abuse or misuse. Lessee shall be responsible for the cost of painting,
repairing or replacing wall coverings, and to repair or replace any improvements
with the Premises. Lessor may, at

        INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM OFG-9-3/10E

PAGE 6 OF 18

 



--------------------------------------------------------------------------------



 



its option, upon reasonable notice, elect to have Lessee perform any particular
such maintenance or repairs the cost of which is otherwise Lessee’s
responsibility hereunder.
     7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Operating Expenses), 6 (Use), 7.1 (Lessee’s
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Lessor, subject
to reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition
and repair the foundations, exterior walls, structural condition of interior
bearing walls, exterior roof, fire sprinkler system, fire alarm and/or smoke
detection systems, fire hydrants, and the Common Areas. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.
     7.3 Utility Installations; Trade Fixtures; Alterations.
          (a) Definitions. The term “Utility Installations” refers to all floor
and window coverings, air lines, vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, and plumbing in or on the Premises. The term
“Trade Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).
          (b) Consent. Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor’s prior written consent. Lessee
may, however, make non-structural Alterations or Utility Installations to the
interior of the Premises (excluding the roof) without such consent but upon
notice to Lessor, as long as they are not visible from the outside, do not
involve puncturing, relocating or removing the roof, ceilings, floors or any
existing walls, will not affect the electrical, plumbing, HVAC, and/or life
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed $2000 $10,000. Notwithstanding the foregoing, Lessee shall not
make or permit any roof penetrations and/or install anything on the roof without
the prior written approval of Lessor. Lessor may, as a precondition to granting
such approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with asbuilt plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor provided no bond shall be
required nor increase in Security Deposit so long as LoopNet, Inc. remains the
Lessee in possession of the Premises.
          (c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same except no bond shall be required if LoopNet, Inc,
is Lessee in possession of the Premises. If Lessor elects to participate in any
such action, Lessee shall pay Lessor’s attorneys’ fees and costs.
     7.4 Ownership; Removal; Surrender; and Restoration.
          (a) Ownership. Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.
          (b) Removal. By delivery to Lessee of written notice from Lessor at
the time of installation (so long as Lessor’s consent was requested) not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
          (c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
were deposited via underground migration from areas outside of the Premises)
even if such removal would require Lessee to perform or pay for work that
exceeds statutory requirements. Trade Fixtures shall remain the property of
Lessee and shall be removed by Lessee. Any personal property of Lessee not
removed on or before the Expiration Date or any earlier termination date shall
be deemed to have been abandoned by Lessee and may be disposed of or retained by
Lessor as Lessor may desire. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.
8. Insurance; Indemnity.
     8.1 Insurance Premiums. The cost of the premiums for the insurance policies
maintained by Lessor pursuant to paragraph 8 are included as Operating Expenses
(see paragraph 4.2 (c)(iv)). Said costs shall include increases in the premiums
resulting from additional coverage related to requirements of the holder of a
mortgage or deed of trust covering the Premises, Building and/or Project,
increased valuation of the Premises, Building and/or Project, and/or a general
premium rate increase. Said costs shall not, however, include any premium
increases resulting from the nature of the occupancy of any other tenant of the
Building. If the Project was not insured for the entirety of the Base Year, then
the base premium shall be the lowest annual premium reasonably obtainable for
the required insurance as of the Start Date, assuming the most nominal use
possible of

     
INITIALS  
INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM OFG-9-3/10E

PAGE 7 OF 18

 



--------------------------------------------------------------------------------



 



the Building and/or Project. In no event, however, shall Lessee be responsible
for any portion of the premium cost attributable to liability insurance coverage
in excess of $2,000,000 procured under Paragraph 8.2(b).
     8.2 Liability Insurance.
          (a) Carried by Lessee. Lessee shall obtain and keep in force a
Commercial General Liability policy of insurance protecting Lessee and Lessor as
an additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement and coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Lessee’s indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.
          (b) Carried by Lessor. Lessor shall maintain liability insurance as
described in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance
required to be maintained by Lessee. Lessee shall not be named as an additional
insured therein.
     8.3 Property Insurance — Building, Improvements and Rental Value.
          (a) Building and Improvements. Lessor shall obtain and keep in force a
policy or policies of insurance in the name of Lessor, with loss payable to
Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Building and/or Project. The amount of such insurance shall be equal to the full
insurable replacement cost of the Building and/or Project, as the same shall
exist from time to time, or the amount required by any Lender, but in no event
more than the commercially reasonable and available insurable value thereof.
Lessee Owned Alterations and Utility Installations, Trade Fixtures, and Lessee’s
personal property shall be insured by Lessee not by Lessor. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $5,000 per occurrence.
          (b) Rental Value. Lessor shall also obtain and keep in force a policy
or policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.
          (c) Adjacent Premises. Lessee shall pay for any increase in the
premiums for the property insurance of the Building and for the Common Areas or
other buildings in the Project if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.
          (d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease.
     8.4 Lessee’s Property; Business Interruption Insurance; Worker’s
Compensation Insurance.
          (a) Property Damage. Lessee shall obtain and maintain insurance
coverage on all of Lessee’s personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations. Such insurance shall be full replacement
cost coverage with a deductible of not to exceed $1,000 per occurrence. The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations. Lessee shall provide Lessor with written evidence that such
insurance is in force.
          (b) Worker’s Compensation Insurance. Lessee shall obtain and maintain
Worker ’ s Compensation Insurance in such amount as may be required by
Applicable Requirements.
          (c) Business Interruption. Lessee shall obtain and maintain loss of
income and extra expense insurance in amounts as will reimburse Lessee for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business of Lessee or attributable to
prevention of access to the Premises as a result of such perils.
          (d) No Representation of Adequate Coverage. Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.
     8.5 Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term a “General Policyholders Rating” of at least
A-, VII, as set forth in the most current issue of “Best’s Insurance Guide”, or
such other rating as may be required by a Lender. Lessee shall not do or permit
to be done anything which invalidates the required insurance policies. Lessee
shall, prior to the Start Date, deliver to Lessor certified copies of policies
of such insurance or certificates with copies of the required endorsements
evidencing the existence and amounts of the required insurance. No such policy
shall be cancelable or subject to modification except after 10 days prior
written notice to Lessor. Lessee shall, at least 30 days prior to the expiration
of such policies, furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof, or Lessor may order such insurance and
charge the cost thereof to Lessee, which amount shall be payable by Lessee to
Lessor upon demand. Such policies shall be for a term of at least one year, or
the length of the remaining term of this Lease, whichever is less. If either
Party shall fail to procure and maintain the insurance required to be carried by
it, the other Party may, but shall not be required to, procure and maintain the
same.
     8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
     8.7 Indemnity. Except for Lessor’s gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified.
     8.8 Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 8 OF 18

 



--------------------------------------------------------------------------------



 



agents, neither Lessor nor its agents shall be liable under any circumstances
for: (i) injury or damage to the person or goods, wares, merchandise or other
property of Lessee, Lessee’s employees, contractors, invitees, customers, or any
other person in or about the Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain, indoor air
quality, the presence of mold or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
Building, or from other sources or places, (ii) any damages arising from any act
or neglect of any other tenant of Lessor or from the failure of Lessor or its
agents to enforce the provisions of any other lease in the Project, or
(iii) injury to Lessee’s business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee’s sole recourse in the event of such damages
or injury be to file a claim on the insurance policy(ies) that Lessee is
required to maintain pursuant to the provisions of paragraph 8.
     8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on
its part to obtain or maintain the insurance required herein will expose Lessor
to risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.
9. Damage or Destruction.
     9.1 Definitions.
          (a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.
          (b) “Premises Total Destruction” shall mean damage or destruction to
the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations and Trade Fixtures, which cannot reasonably be repaired in
3 months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
          (c) “Insured Loss” shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
          (d) “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
          (e) “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance, in, on, or under the Premises which requires restoration.
     9.2 Partial Damage — Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) shall make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party. See Paragraph 71.
     9.3 Partial Damage — Uninsured Loss. If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
     9.4 Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.
     9.5 Damage Near End of Term. If at any time during the last 6 months of
this Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the

             
INITIALS    
INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM OFG-9-3/10E

PAGE 9 OF 18

 



--------------------------------------------------------------------------------



 



repairs on or before the earlier of (i) the date which is 10 days after Lessee’s
receipt of Lessor’s written notice purporting to terminate this Lease, or
(ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.
     9.6 Abatement of Rent; Lessee’s Remedies.
          (a) Abatement. In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
          (b) Remedies. If Lessor is obligated to repair or restore the Premises
and does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
     9.7 Termination; Advance Payments. Upon termination of this Lease pursuant
to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.
10. Real Property Taxes.
     10.1 Definitions. As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. “Real Property Taxes” shall also include
any tax, fee, levy, assessment or charge, or any increase therein: (i) imposed
by reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Project, (ii) a change in the
improvements thereon, and/or (iii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease.
     10.2 Payment of Taxes. Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Operating Expenses in
accordance with the provisions of Paragraph 4.2.
     10.3 Additional Improvements. Operating Expenses shall not include Real
Property Taxes specified in the tax assessor’s records and work sheets as being
caused by additional improvements placed upon the Project by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time
Operating Expenses are payable under Paragraph 4.2, upon 10 days written notice
the entirety of any increase in Real Property Taxes if assessed solely by reason
of Alterations, Trade Fixtures or Utility Installations placed upon the Premises
by Lessee or at Lessee’s request or by reason of any alterations or improvements
to the Premises made by Lessor subsequent to the execution of this Lease by the
Parties.
     10.4 Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
     10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.
11. Utilities and Services.
     11.1 Services Provided by Lessor. Lessor shall provide heating,
ventilation, air conditioning, reasonable amounts of electricity for normal
lighting and office machines, water for reasonable and normal drinking and
lavatory use in connection with an office, and replacement light bulbs and/or
fluorescent tubes and ballasts for standard overhead fixtures. Lessor shall also
provide janitorial services to the Premises and Common Areas 5 times per week,
excluding Building Holidays, or pursuant to the attached janitorial schedule, if
any. Lessor shall not, however, be required to provide janitorial services to
kitchens or storage areas included within the Premises.
     11.2 Services Exclusive to Lessee. Lessee shall pay for all water, gas,
light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon. If a service is deleted by Paragraph 1.13 and
such service is not separately metered to the Premises, Lessee shall pay at
Lessor’s option, either Lessee’s Share or a reasonable proportion to be
determined by Lessor of all charges for such jointly metered service.
     11.3 Hours of Service. Said services and utilities shall be provided during
times set forth in Paragraph 1.12. Utilities and services required at other
times shall be subject to advance request and reimbursement by Lessee to Lessor
of the cost thereof.
     11.4 Excess Usage by Lessee. Lessee shall not make connection to the
utilities except by or through existing outlets and shall not install or use
machinery or equipment in or about the Premises that uses excess water, lighting
or power, or suffer or permit any act that causes extra burden upon the
utilities or services, including but not limited to security and trash services,
over standard office usage for the Project. Lessor shall require Lessee to
reimburse Lessor for any excess expenses or costs that may arise out of a breach
of this subparagraph by Lessee. Lessor may, in its sole discretion, install at
Lessee’s expense supplemental equipment and/or separate metering applicable to
Lessee’s excess usage or loading.
     11.5 Interruptions. There shall be no abatement of rent and Lessor shall
not be liable in any respect whatsoever for the inadequacy, stoppage,
interruption or discontinuance of any utility or service due to riot, strike,
labor dispute, breakdown, accident, repair or other cause beyond Lessor’s
reasonable control or in cooperation with governmental request or directions.
12. Assignment and Subletting.

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 10 OF 18



--------------------------------------------------------------------------------



 



     12.1 Lessor’s Consent Required.
          (a) Lessee shall not voluntarily or by operation of law assign,
transfer, mortgage or encumber (collectively, “assign or assignment”) or sublet
all or any part of Lessee’s interest in this Lease or in the Premises without
Lessor’s prior written consent.
          (b) Unless Lessee is a corporation and its stock is publicly traded on
a national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.
          (c) The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buyout or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “ Net Worth
of Lessee ” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
          (d) An assignment or subletting without consent shall, not confer any
rights on any third party and at Lessor’s option, be a Default curable after
notice per Paragraph 13.1(c), or a noncurable Breach without the necessity of
any notice and grace period. If Lessor elects to treat such unapproved
assignment or subletting as a noncurable Breach, Lessor may either:
(i) terminate this Lease provided Lessor shall not be required to terminate the
Lease to invalidate such non-permitted assignment or subletting., or (ii) upon
30 days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in effect. Further, in the event of such Breach and rental adjustment,
(i) the purchase price of any option to purchase the Premises held by Lessee
shall be subject to similar adjustment to 110% of the price previously in
effect, and (ii) all fixed and non-fixed rental adjustments scheduled during the
remainder of the Lease term shall be increased to 110% of the scheduled adjusted
rent.
          (e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall
be limited to compensatory damages and/or injunctive relief.
          (f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.
          (g) Notwithstanding the foregoing, allowing a de minimis portion of
the Premises, i e. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.
     12.2 Terms and Conditions Applicable to Assignment and Subletting.
          (a) Regardless of Lessor’s consent, no assignment or subletting shall:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.
          (b) Lessor may accept Rent or performance of Lessee’s obligations from
any person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.
          (c) Lessor’s consent to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting.
          (d) In the event of any Default or Breach by Lessee, Lessor may
proceed directly against Lessee, any Guarantors or anyone else responsible for
the performance of Lessee’s obligations under this Lease, including any assignee
or sublessee, without first exhausting Lessor’s remedies against any other
person or entity responsible therefore to Lessor, or any security held by
Lessor.
          (e) Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Lessor’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)
          (f) Any assignee of, or sublessee under, this Lease shall, by reason
of accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.
          (g) Lessor’s consent to any assignment or subletting shall not
transfer to the assignee or sublessee any Option granted to the original Lessee
by this Lease unless such transfer is specifically consented to by Lessor in
writing. (See Paragraph 39.2)
     12.3 Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:
          (a) Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee’s then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.
          (b) In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
          (c) Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.
          (d) No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.
          (e) Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice. The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.
13. Default; Breach; Remedies.
     13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 11 OF 18



--------------------------------------------------------------------------------



 



of Lessee to cure such Default within any applicable grace period:
          (a) The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism.
          (b) The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT
OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LESSOR’S RIGHTS,
INCLUDING LESSOR’S RIGHT TO RECOVER POSSESSION OF THE PREMISES.
          (c) The failure of Lessee to allow Lessor and/or its agents access to
the Premises or the commission of waste, act or acts constituting public or
private nuisance, and/or an illegal activity on the Premises by Lessee, where
such actions continue for a period of 3 business days following written notice
to Lessee.
          (d) The failure by Lessee to provide (i) reasonable written evidence
of compliance with Applicable Requirements, (ii) the service contracts,
(iii) the rescission of an unauthorized assignment or subletting, (iv) an
Estoppel Certificate or financial statements, (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 41, (viii) material data safety sheets (MSDS), or
(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of 10  30 days following written notice to Lessee.
          (e) A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(a), (b) or (c), above, where
such Default continues for a period of 30 days after written notice; provided,
however, that if the nature of Lessee’s Default is such that more than 30 days
are reasonably required for its cure, then it shall not be deemed to be a Breach
if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.
          (f) The occurrence of any of the following events: (i) the making of
any general arrangement or assignment for the benefit of creditors;
(ii) becoming a “debtor” as defined in 11 U.S.C. § 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee, the same is
dismissed within 60 days); (iii) the appointment of a trustee or receiver to
take possession of substantially all of Lessee’s assets located at the Premises
or of Lessee’s interest in this Lease, where possession is not restored to
Lessee within 30 days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Lessee’s assets located at the Premises or of
Lessee’s interest in this Lease, where such seizure is not discharged within
30 days; provided, however, in the event that any provision of this subparagraph
is contrary to any applicable law, such provision shall be of no force or
effect, and not affect the validity of the remaining provisions.
          (g) The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.
          (h) If the performance of Lessee’s obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
     13.2 Remedies.. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 30 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% 110% of the costs
and expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:
          (a) Terminate Lessee’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination; (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Lessee proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
          (b) Continue the Lease and Lessee’s right to possession and recover
the Rent as it becomes due, in which event Lessee may sublet or assign, subject
only to reasonable limitations. Acts of maintenance, efforts to relet, and/or
the appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.
          (c) Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located. The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
     13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “ Inducement Provisions
”, shall be deemed conditioned upon Lessee’s full and faithful performance of
all of the terms, covenants and conditions of this Lease. Upon Breach of this
Lease by Lessee, any such Inducement Provision shall automatically be deemed
deleted from this Lease and of no

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 12 OF 18



--------------------------------------------------------------------------------



 



further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Lessor under such an
Inducement Provision shall be immediately due and payable by Lessee to Lessor,
notwithstanding any subsequent cure of said Breach by Lessee. The acceptance by
Lessor of rent or the cure of the Breach which initiated the operation of this
paragraph shall not be deemed a waiver by Lessor of the provisions of this
paragraph unless specifically so stated in writing by Lessor at the time of such
acceptance.
     13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee
of Rent will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within 5 days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall immediately pay
to Lessor a one-time late charge equal to 10% of each such overdue amount or
$100, whichever is greater. See Paragraph 70. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of such late payment. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee’s Default or Breach with respect
to such overdue amount, nor prevent the exercise of any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for 3 consecutive installments of Base
Rent, then notwithstanding any provision of this Lease to the contrary, Base
Rent shall, at Lessor’s option, become due and payable quarterly in advance.
     13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for nonscheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to nonscheduled payments. The interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.
     13.6 Breach by Lessor.
          (a) Notice of Breach. Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor. For purposes of this Paragraph, unless such
breach relates to an emergency repair, a reasonable time shall in no event be
less than 30 days after receipt by Lessor, and any Lender whose name and address
shall have been furnished Lessee in writing for such purpose, of written notice
specifying wherein such obligation of Lessor has not been performed; provided,
however, that if the nature of Lessor’s obligation is such that more than
30 days are reasonably required for its performance, then Lessor shall not be in
breach if performance is commenced within such 30 day period and thereafter
diligently pursued to completion.
          (b) Performance by Lessee on Behalf of Lessor. In the event that
neither Lessor nor Lender cures said breach within 30 days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completion, then Lessee may elect to cure said breach at Lessee’s expense and
offset from Rent the actual and reasonable cost to perform such cure, provided
however, that such offset shall not exceed an amount equal to the greater of one
month’s Base Rent or the Security Deposit, reserving Lessee’s right to seek
reimbursement from Lessor for any such expense in excess of such offset. Lessee
shall document the cost of said cure and supply said documentation to Lessor.
14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the rentable floor area of the Premises, or
more than 25% of Lessee’s Reserved Parking Spaces, if any, are taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation paid by the
condemnor for Lessee’s relocation expenses, loss of business goodwill and/or
Trade Fixtures, without regard to whether or not this Lease is terminated
pursuant to the provisions of this Paragraph. All Alterations and Utility
Installations made to the Premises by Lessee, for purposes of Condemnation only,
shall be considered the property of the Lessee and Lessee shall be entitled to
any and all compensation which is payable therefor. In the event that this Lease
is not terminated by reason of the Condemnation, Lessor shall repair any damage
to the Premises caused by such Condemnation.
15. Brokerage Fees.
     15.1 Additional Commission. If a separate brokerage fee agreement is
attached then in addition to the payments owed pursuant to Paragraph 1.10 above,
and unless Lessor and the Brokers otherwise agree in writing, Lessor agrees
that: (a) if Lessee exercises any Option, (b) if Lessee or anyone affiliated
with Lessee acquires from Lessor any rights to the Premises or other premises
owned by Lessor and located within the Project, (c) if Lessee remains in
possession of the Premises, with the consent of Lessor, after the expiration of
this Lease, or (d) if Base Rent is increased, whether by agreement or operation
of an escalation clause herein, then, Lessor shall pay Brokers a fee in
accordance with the schedule attached to such brokerage fee agreement.
     15.2 Assumption of Obligations. Any buyer or transferee of Lessor’s
interest in this Lease shall be deemed to have assumed Lessor’s obligation
hereunder. Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers any amounts
due as and for brokerage fees pertaining to this Lease when due, then such
amounts shall accrue Interest. In addition, if Lessor fails to pay any amounts
to Lessee’s Broker when due, Lessee’s Broker may send written notice to Lessor
and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent. In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.
     15.3 Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.
16. Estoppel Certificates.
          (a) Each Party (as “Responding Party”) shall within 10 30 days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by the
AIRCommercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 13 OF 18



--------------------------------------------------------------------------------



 



requested by the Requesting Party.
          (b) If the Responding Party shall fail to execute or deliver the
Estoppel Certificate within such 10 30 day period, the Requesting Party may
execute an Estoppel Certificate stating that: (i) the Lease is in full force and
effect without modification except as may be represented by the Requesting
Party, (ii) there are no uncured defaults in the Requesting Party’s performance,
and (iii) if Lessor is the Requesting Party, not more than one month’s rent has
been paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
          (c) If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee and all Guarantors shall within 10 30 days after
written notice from Lessor deliver to any potential lender or purchaser
designated by Lessor such financial statements as may be reasonably required by
such lender or purchaser, including but not limited to Lessee’s financial
statements for the past 3 years. All such financial statements shall be received
by Lessor and such lender or purchaser in confidence and shall be used only for
the purposes herein set forth.
17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.
18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.
20. Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Project, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.
21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.
23. Notices.
     23.1 Notice Requirements. All notices required or permitted by this Lease
or applicable law shall be in writing and may be delivered in person (by hand or
by courier) or may be sent by regular, certified or registered mail or U.S.
Postal Service Express Mail, with postage prepaid, or by facsimile transmission,
and shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
     23.2 Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. If sent
by regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24. Waivers.
          (a) No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent.
          (b) The acceptance of Rent by Lessor shall not be a waiver of any
Default or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on
account of moneys or damages due Lessor, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Lessor at or before the time of deposit of
such payment.
          (c) THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.
25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.
          (a) When entering into a discussion with a real estate agent regarding
a real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:
               (i) Lessor’s Agent. A Lessor’s agent under a listing agreement
with the Lessor acts as the agent for the Lessor only. A Lessor’s agent or
subagent has the following affirmative obligations: To the Lessor: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessor. To the Lessee and the Lessor: a. Diligent exercise of reasonable skills
and care in performance of the agent’s duties. b. A duty of honest and fair
dealing and good faith. c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.
               (ii) Lessee’s Agent. An agent can agree to act as agent for the
Lessee only. In these situations, the agent is not the Lessor’s agent, even if
by agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor. An agent

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 14 OF 18



--------------------------------------------------------------------------------



 



acting only for a Lessee has the following affirmative obligations. To the
Lessee: A fiduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessee. To the Lessee and the Lessor: a. Diligent exercise of
reasonable skills and care in performance of the agent’s duties. b. A duty of
honest and fair dealing and good faith. c. A duty to disclose all facts known to
the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
Parties. An agent is not obligated to reveal to either Party any confidential
information obtained from the other Party which does not involve the affirmative
duties set forth above.
               (iii) Agent Representing Both Lessor and Lessee. A real estate
agent, either acting directly or through one or more associate licenses, can
legally be the agent of both the Lessor and the Lessee in a transaction, but
only with the knowledge and consent of both the Lessor and the Lessee. In a dual
agency situation, the agent has the following affirmative obligations to both
the Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity,
honesty and loyalty in the dealings with either Lesser or the Lessee. b. Other
duties to the Lessor and the Lessee as stated above in subparagraphs (i) or
(ii). In representing both Lessor and Lessee, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Lessor will accept rent in an amount less than that indicated in the listing or
that the Lessee is willing to pay a higher rent than that offered. The above
duties of the agent in a real estate transaction do not relieve a Lessor or
Lessee from the responsibility to protect their own interests. Lessor and Lessee
should carefully read all agreements to assure that they adequately express
their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advise is desired,
consult a competent professional.
          (b) Brokers have no responsibility with respect to any default or
breach hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys’ fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
          (c) Lessor and Lessee agree to identify to Brokers as “Confidential”
any communication or information given Brokers that is considered by such Party
to be confidential.
26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% 125% of the Base Rent applicable immediately preceding the expiration or
termination provided, however, if the Parties are acting in good faith together
to extend the Term hereof, the Lease shall continue in full force and effect at
the then current rate in effect. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.
27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.
29. Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.
30. Subordination; Attornment; Non-Disturbance.
     30.1 Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
     30.2 Attornment. In the event that Lessor transfers title to the Premises,
or the Premises are acquired by another upon the foreclosure or termination of a
Security Devise to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor which was not paid or credited to such new
owner.
     30.3 Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its commercially reasonable efforts to obtain
a Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.
     30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 15 OF 18



--------------------------------------------------------------------------------



 



reasonably incurred. In addition, Lessor shall be entitled to attorneys’ fees,
costs and expenses incurred in the preparation and service of notices of Default
and consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).
32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice (at least 24
hours in advance) for the purpose of showing the same to prospective purchasers,
lenders, or tenants, and making such alterations, repairs, improvements or
additions to the Premises as Lessor may deem necessary or desirable and the
erecting, using and maintaining of utilities, services, pipes and conduits
through the Premises and/or other premises as long as there is no material
adverse effect on Lessee’s use of the Premises. All such activities shall be
without abatement of rent or liability to Lessee.
33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.
34. Signs. Lessor may place on the Premises ordinary “For Sale” signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Lessor may not place any sign on the exterior of the Building that covers any of
the windows of the Premises. Except for ordinary “For Sublease” signs which may
be placed only on the Premises, Lessee shall not place any sign upon the Project
without Lessor’s prior written consent. All signs must comply with all
Applicable Requirements.
35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.
36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.
37. Guarantor.
     37.1 Execution. The Guarantors, if any, shall each execute a guaranty in
the form most recently published by the AIR Commercial Real Estate Association.
     37.2 Default. It shall constitute a Default of the Lessee if any Guarantor
fails or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.
38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.
39. Options. If Lessee is granted an Option, as defined below, then the
following provisions shall apply.
     39.1 Definition. “Option ” shall mean: (a) the right to extend or reduce
the term of or renew this Lease or to extend or reduce the term of or renew any
lease that Lessee has on other property of Lessor; (b) the right of first
refusal or first offer to lease either the Premises or other property of Lessor;
(c) the right to purchase, the right of first offer to purchase or the right of
first refusal to purchase the Premises or other property of Lessor.
     39.2 Options Personal To Original Lessee. Any Option granted to Lessee in
this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, if requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.
     39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
     39.4 Effect of Default on Options.
          (a) Lessee shall have no right to exercise an Option: (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee), (iii) during the
time Lessee is in Breach of this Lease, or (iv) in the event that Lessee has
been given 3 or more notices of separate Default, whether or not the Defaults
are cured, during the 12 month period immediately preceding the exercise of the
Option.
          (b) The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
Option because of the provisions of Paragraph 39.4(a).
          (c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.
40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties. In
the event, however, that Lessor should elect to provide security services, then
the cost thereof shall be an Operating Expense.
41. Reservations.
          (a) Lessor reserves the right: (i) to grant, without the consent or
joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions,
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessor may also:
change the name, address or title of the Building or Project upon at least
90 days prior written notice; provide and install, at Lessee’s expense, Building
standard graphics on the door of the Premises and such portions of the Common
Areas as Lessor shall reasonably deem

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 16 OF 18



--------------------------------------------------------------------------------



 



appropriate; grant to any lessee the exclusive right to conduct any business as
long as such exclusive right does not conflict with any rights expressly given
herein; and to place such signs, notices or displays as Lessor reasonably deems
necessary or advisable upon the roof, exterior of the Building or the Project or
on signs in the Common Areas. Lessee agrees to sign any documents reasonably
requested by Lessor to effectuate such rights. The obstruction of Lessee’s view,
air, or light by any structure erected in the vicinity of the Building, whether
by Lessor or third parties, shall in no way affect this Lease or impose any
liability upon Lessor.
          (b) Lessor also reserves the right to move Lessee to other space of
comparable size in the Building or Project. Lessor must provide at least 45 days
prior written notice of such move, and the new space must contain improvements
of comparable quality to those contained within the Premises. Lessor shall pay
the reasonable out of pocket costs that Lessee incurs with regard to such
relocation, including the expenses of moving and necessary stationary revision
costs. In no event, however, shall Lessor be required to pay an amount in excess
of two months Base Rent. Lessee may not be relocated more than once during the
term of this Lease.
          (c) Lessee shall not: (i) use a representation (photographic or
otherwise) of the Building or Project or their name(s) in connection with
Lessee’s business; or (ii) suffer or permit anyone, except in emergency, to go
upon the roof of the Building.
42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” within 6 months shall be
deemed to have waived its right to protest such payment.
43. Authority; Multiple Parties; Execution
          (a) If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within
30 days after request, deliver to the other Party satisfactory evidence of such
authority.
          (b) If this Lease is executed by more than one person or entity as
“Lessee”, each such person or entity shall be jointly and severally liable
hereunder. It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.
          (c) This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable nonmonetary modifications to this Lease as may be reasonably required
by a Lender in connection with the obtaining of normal financing or refinancing
of the Premises.
47. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.
48. Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this Lease o is þ is
not attached to this Lease.
49. Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee’s use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee’s expense.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING AND SIZE OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

             
Executed at:
      Executed at:    
 
           

             
 On:
      On:    
 
           

     
By LESSOR:
  By LESSEE:
America’s Christian Credit Union
  LoopNet, Inc.
 
   
 
   

      INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 17 OF 18



--------------------------------------------------------------------------------



 



     
By:
   
 
    Name Printed: Mendell L. Thompson Title: CEO/Treasurer

     
By:
   
 
    Name Printed: Nicki Harms Title: VP/CFO

     
Address:
   
 
   
 
     
 
      Telephone: (626) 208-5400 Facsimile:  (626) 208-5510

     
Email:
   
 
   
Email:
   
 
    Federal ID No. 95-203084

     
By:
   
 
    Name Printed: Brent Stumme Title: CFO/Senior VP, Finance & Administration
 
     

     
By:
   
 
   

     
Name Printed:
   
 
   

     
Title:
   
 
   

     
Address:
   
 
   
 
     
 
     

     
Telephone: (                    )
   
 
   
Facsimile: (                    )
   
 
   

     
Email:
   
 
   
Email:
   
 
    Federal ID No. 77-9463987





LESSOR’S BROKER:
Sauvé Riegel, Inc.
Attn: Norman R. Sauvé
Address: 12 S. Raymond Avenue

       
 
      Telephone: (626) 585-4321 Facsimile: (626) 683-3990 Email:
nsauve@sauveriegel.com Broker/Agent DRE License #: 00937271    
 
     

     LESSEE’S BROKER:
CBRE
Attn: Todd Doney, Vice Chairman

Address:   355 S.Grand Avenue, 27th Floor
Los Angeles, CA 90071

 
Telephone: (213) 593-1360

     
Facsimile: (                    )
   
 
    Email: Todd.Doney@crbe.com Broker/Agent DRE License #: 00852254
 
     
 
     



NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.
©Copyright 1999-By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.

  INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-9-3/10E

PAGE 18 OF 18



--------------------------------------------------------------------------------



 



(AIR LOGO) [f58202f5820201.gif]
RENT ADJUSTMENT(S)
STANDARD LEASE ADDENDUM

     
Dated
  November 30, 2010
 
   
By and Between (Lessor)
  America’s Christian Credit Union
 
   
 
   
 
   
(Lessee)
  LoopNet, Inc.
 
   
 
   
 
   
Address of Premises:
  2100 E. Route 66, Suite 200, Glendora, CA
 
   
 
   

Paragraph 50
A. RENT ADJUSTMENTS:
          The monthly rent for each month of the adjustment period(s) specified
below shall be increased using the method(s) indicated below: (Check Method(s)
to be Used and Fill in Appropriately)
o  I. Cost of Living Adjustment(s) (COLA)

     
          a. On (Fill in COLA Dates):
   
 
   
 
     

the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (All Urban Consumers), for (Fill in Urban
Area):

       

     
 
  , All Items 

(1982-1984 = 100), herein referred to as “CPI”.
          b. The monthly rent payable in accordance with paragraph A.I.a. of
this Addendum shall be calculated as follows: the Base Rent set forth in
paragraph 1.5 of the attached Lease, shall be multiplied by a fraction the
numerator of which shall be the CPI of the calendar month 2 months prior to the
month(s) specified in paragraph A.I.a. above during which the adjustment is to
take effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): the o first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month”) or o (Fill in Other “Base
Month”):                                                            
                                        . The sum so calculated shall constitute
the new monthly rent hereunder, but in no event, shall any such new monthly rent
be less than the rent payable for the month immediately preceding the rent
adjustment.
          c. In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.
      

INITIALS   INITIALS       ©2000 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM
RA-3-8/00E

PAGE 1 OF 2



--------------------------------------------------------------------------------



 



      o  II. Market Rental Value Adjustment(s) (MRV)
          a. On (Fill in MRV Adjustment Date(s):
   
 
   
 
        the Base Rent shall be adjusted to the “Market Rental Value” of the
property as follows:

               1) Four months prior to each Market Rental Value Adjustment Date
described above, the Parties shall attempt to agree upon what the new MRV will
be on the adjustment date. If agreement cannot be reached within thirty days,
then:
                    (a) Lessor and Lessee shall immediately appoint a mutually
acceptable appraiser or broker to establish the new MRV within the next 30 days.
Any associated costs will be split equally between the Parties, or
                    (b) Both Lessor and Lessee shall each immediately make a
reasonable determination of the MRV and submit such determination, in writing,
to arbitration in accordance with the following provisions:
                         (i) Within 15 days thereafter, Lessor and Lessee shall
each select an o appraiser or o broker (“Consultant” — check one) of their
choice to act as an arbitrator. The two arbitrators so appointed shall
immediately select a third mutually acceptable Consultant to act as a third
arbitrator.
                         (ii) The 3 arbitrators shall within 30 days of the
appointment of the third arbitrator reach a decision as to what the actual MRV
for the Premises is, and whether Lessor’s or Lessee’s submitted MRV is the
closest thereto. The decision of a majority of the arbitrators shall be binding
on the Parties. The submitted MRV which is determined to be the closest to the
actual MRV shall thereafter be used by the Parties.
                         (iii) If either of the Parties fails to appoint an
arbitrator within the specified 15 days, the arbitrator timely appointed by one
of them shall reach a decision on his or her own, and said decision shall be
binding on the Parties.
                         (iv) The entire cost of such arbitration shall be paid
by the party whose submitted MRV is not selected, i.e., the one that is NOT the
closest to the actual MRV.
               2) Notwithstanding the foregoing, the new MRV shall not be less
than the rent payable for the month immediately preceding the rent adjustment.
          b. Upon the establishment of each New Market Rental Value:
               1) the new MRV will become the new “Base Rent” for the purpose of
calculating any further Adjustments, and
               2) the first month of each Market Rental Value term shall become
the new ‘Base Month’ for the purpose of calculating any further Adjustments.
þ    III. Fixed Rental Adjustment(s) (FRA)
The Base Rent shall be increased to the following amounts on the dates set forth
below:

      On (Fill in FRA Adjustment Date(s)):   The New Base Rent shall be:  
June 1, 2012
  3% increase over existing rent
June 1, 2013
  3% increase over existing rent
June 1, 2014
  3% increase over existing rent
June 1, 2015
  3% increase over existing rent
June 1, 2016
  3% increase over existing rent
June 1, 2017
  3% increase over existing rent
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

B. NOTICE:
     Unless specified otherwise herein, notice of any such adjustments, other
than Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.
C. BROKER’S FEE:
     The Brokers shall be paid a Brokerage Fee for each adjustment specified
above in accordance with paragraph 15 of the Lease.
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.
      
 
 
 
INITIALS   INITIALS       ©2000 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM
RA-3-8/00E

PAGE 2 OF 2



--------------------------------------------------------------------------------



 



(AIR LOGO) [f58202f5820201.gif]
OPTION(S) TO EXTEND
STANDARD LEASE ADDENDUM

     
Dated
  November 30, 2010
 
   
By and Between (Lessor)
  America’s Christian Credit Union
 
   
 
   
 
   
By and Between (Lessee)
  LoopNet, Inc.
 
   
 
   
 
   
Address of Premises:
  2100 E. Route 66, Suite 200, Glendora, CA
 
   
 
   

Paragraph 51
A. OPTION(S) TO EXTEND:
Lessor hereby grants to Lessee the option to extend the term of this Lease for
One (1) additional Sixty (60) month period(s) commencing when the prior term
expires upon each and all of the following terms and conditions:
          (i) In order to exercise an option to extend, Lessee must give written
notice of such election to Lessor and Lessor must receive the same at least 9
but not more than 12 months prior to the date that the option period would
commence, time being of the essence. If proper notification of the exercise of
an option is not given and/or received, such option shall automatically expire.
Options (if there are more than one) may only be exercised consecutively.
          (ii) The provisions of paragraph 39, including those relating to
Lessee’s Default set forth in paragraph 39.4 of this Lease, are conditions of
this Option.
          (iii) Except for the provisions of this Lease granting an option or
options to extend the term, all of the terms and conditions of this Lease except
where specifically modified by this option shall apply.
          (iv) This Option is personal to the original Lessee, and cannot be
assigned or exercised by anyone other than said original Lessee and only while
the original Lessee is in full possession of the Premises and without the
intention of thereafter assigning or subletting.
          (v) The monthly rent for each month of the option period shall be
calculated as follows, using the method(s) indicated below:
(Check Method(s) to be Used and Fill in Appropriately)
o   I. Cost of Living Adjustment(s) (COLA)

     
     a. On (Fill in COLA Dates):
   
 
   
 
     

the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (All Urban Consumers), for (Fill in Urban
Area):
 
All Items (1982-1984 = 100), herein referred to as “CPI”.
     b. The monthly rent payable in accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPI of the calendar month 2 months prior to the month(s)
specified in paragraph A.I.a. above during which the adjustment is to take
effect, and the denominator of which shall be the CPI of the
      

INITIALS   INITIALS       ©2000 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM
OE-3-8/00E

PAGE 1 OF 3



--------------------------------------------------------------------------------



 



calendar month which is 2 months prior to (select one): o the first month of the
term of this Lease as set forth in paragraph 1.3 (“Base Month”) or o (Fill in
Other “Base Month”):
 
The sum so calculated shall constitute the new monthly rent hereunder, but in no
event, shall any such new monthly rent be less than the rent payable for the
month immediately preceding the rent adjustment.
     c. In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.
þ   II. Market Rental Value Adjustment(s) (MRV)
     a. On (Fill in MRV Adjustment Date(s)) Sepember 1, 2018 the Monthly Base
Rental Rate shall be ninety-five percent (95%) of the then fair market value
(FMV) for comparable properties. the Base Rent shall be adjusted to the “Market
Rental Value” of the property as follows:
          1) Four months prior to each Market Rental Value Adjustment Date
described above, the Parties shall attempt to agree upon what the new MRV will
be on the adjustment date. If agreement cannot be reached, within thirty days,
then:
               (a) Lessor and Lessee shall immediately appoint a mutually
acceptable appraiser or broker to establish the new MRV within the next 30 days.
Any associated costs will be split equally between the Parties, or
               (b) Both Lessor and Lessee shall each immediately make a
reasonable determination of the MRV and submit such determination, in writing,
to arbitration in accordance with the following provisions:
                    (i) Within 15 days thereafter, Lessor and Lessee shall each
select an o appraiser or þ broker (“Consultant” — check one) of their choice to
act as an arbitrator. The two arbitrators so appointed shall immediately select
a third mutually acceptable Consultant to act as a third arbitrator.
                    (ii) The 3 arbitrators shall within 30 days of the
appointment of the third arbitrator reach a decision as to what the actual MRV
for the Premises is, and whether Lessor’s or Lessee’s submitted MRV is the
closest thereto. The decision of a majority of the arbitrators shall be binding
on the Parties. The submitted MRV which is determined to be the closest to the
actual MRV shall thereafter be used by the Parties.
                    (iii) If either of the Parties fails to appoint an
arbitrator within the specified 15 days, the arbitrator timely appointed by one
of them shall reach a decision on his or her own, and said decision shall be
binding on the Parties.
                    (iv) The entire cost of such arbitration shall be paid by
the party whose submitted MRV is not selected, ie. the one that is NOT the
closest to the actual MRV.
          2) Notwithstanding the foregoing, the new MRV shall not be less than
the rent payable for the month immediately preceding the rent adjustment.
     b. Upon the establishment of each New Market Rental Value:
               1) the new MRV will become the new “Base Rent” for the purpose of
calculating any further Adjustments, and
               2) the first month of each Market Rental Value term shall become
the new “Base Month” for the purpose of calculating any further Adjustments.
o   III. Fixed Rental Adjustment(s) (FRA)
The Base Rent shall be increased to the following amounts on the dates set forth
below:

      On (Fill in FRA Adjustment Date(s)):   The New Base Rent shall be:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

B. NOTICE:
          Unless specified otherwise herein, notice of any rental adjustments,
other than Fixed Rental Adjustments, shall be made as specified in paragraph 23
of the Lease.
      

INITIALS   INITIALS       ©2000 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM
OE-3-8/00E

PAGE 2 OF 3



--------------------------------------------------------------------------------



 



C. BROKER’S FEE:
     The Brokers shall be paid a Brokerage Fee for each adjustment specified
above in accordance with paragraph 15 of the Lease.
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.
 

INITIALS   INITIALS       ©2000 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM
OE-3-8/00E

PAGE 3 OF 3



--------------------------------------------------------------------------------



 



(AIR LOGO) [f58202f5820201.gif]
RULES AND REGULATIONS FOR
STANDARD OFFICE LEASE
Dated: November 30, 2010
By and Between America’s Christian Credit Union and LoopNet, Inc.
GENERAL RULES
     1. Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways, walkways and stairways.
     2. Lessor reserves the right to refuse access to any persons Lessor in good
faith judges to be a threat to the safety and reputation of the Project and its
occupants.
     3. Lessee shall not make or permit any noise or odors that annoy or
interfere with other lessees or persons having business within the Project.
     4. Lessee shall not keep animals or birds within the Project, and shall not
bring bicycles, motorcycles or other vehicles into areas not designated as
authorized for same.
     5. Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.
     6. Lessee shall not alter any lock or install new or additional locks or
bolts.
     7. Lessee shall be responsible for the inappropriate use of any toilet
rooms, plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.
     8. Lessee shall not deface the walls, partitions or other surfaces of the
Premises or Project.
     9. Lessee shall not suffer or permit anything in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Project.
     10. Furniture, significant freight and equipment shall be moved into or out
of the building only with the Lessor’s knowledge and consent, and subject to
such reasonable limitations, techniques and timing, as may be designated by
Lessor. Lessee shall be responsible for any damage to the Office Building
Project arising from any such activity.
     11. Lessee shall not employ any service or contractor for services or work
to be performed in the Building, except as approved by Lessor.
     12. Lessor reserves the right to close and lock the Building on Saturdays,
Sundays and Building Holidays, and on other days between the hours of 7 P.M. and
7 A.M. of the following day. If Lessee uses the Premises during such periods,
Lessee shall be responsible for securely locking any doors it may have opened
for entry.
     13. Lessee shall return all keys at the termination of its tenancy and
shall be responsible for the cost of replacing any keys that are lost.
     14. No window coverings, shades or awnings shall be installed or used by
Lessee.
     15. No Lessee, employee or invitee shall go upon the roof of the Building.
     16. Lessee shall not suffer or permit smoking or carrying of lighted cigars
or cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.
     17. Lessee shall not use any method of heating or air conditioning other
than as provided by Lessor.
     18. Lessee shall not install, maintain or operate any vending machines upon
the Premises without Lessor’s written consent.
     19. The Premises shall not be used for lodging or manufacturing, cooking or
food preparation.
     20. Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.
     21. Lessor reserves the right to waive any one of these rules or
regulations, and/or as to any particular Lessee, and any such waiver shall not
constitute a waiver of any other rule or regulation or any subsequent
application thereof to such Lessee.
     22. Lessee assumes all risks from theft or vandalism and agrees to keep its
Premises locked as may be required.
     23. Lessor reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Project and its occupants. Lessee agrees to abide by
these and such rules and regulations.
PARKING RULES
     1. Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles herein called “Permitted Size Vehicles.”
Vehicles other than Permitted Size Vehicles are herein referred to as “Oversized
Vehicles.”
     2. Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.
     3. Parking stickers or identification devices shall be the property of
Lessor and be returned to Lessor by the holder thereof upon termination of the
holder’s parking privileges. Lessee will pay such replacement charge as is
reasonably established by Lessor for the loss of such devices.
     4. Lessor reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and/or agreements.
     5. Lessor reserves the right to relocate all or a part of parking spaces
from floor to floor, within one floor, and/or to reasonably adjacent offsite
location(s), and to reasonably allocate them between compact and standard size
spaces, as long as the same complies with applicable laws, ordinances and
regulations.
     6. Users of the parking area will obey all posted signs and park only in
the areas designated for vehicle parking.
     7. Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle. Lessor will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.
     8. Validation, if established, will be permissible only by such method or
methods as Lessor and/or its licensee may establish at rates generally
applicable to visitor parking.
     9. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.
     10. Lessee shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws
and agreements.
     11. Lessor reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.
     12. Such parking use as is herein provided is intended merely as a license
only and no bailment is intended or shall be created hereby.
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.

  INITIALS   INITIALS       ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION  
FORM OFG-1-9/99E

PAGE 1 OF 1



--------------------------------------------------------------------------------



 



ADDENDUM TO LEASE DATED NOVEMBER 30, 2010 BY AND BETWEEN AMERICA’S CHRSITIAN
CREDIT UNION, AS LESSOR AND LOOPNET, INC., AS LESSEE.
LESSOR AND LESSEE EXPRESSLY ACKNOWLEDGE AND AGREE THAT THIS ADDENDUM IS A
SUPPLEMENT TO THE LEASE. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF
THE LEASE AND THIS ADDENDUM, THE TERMS OF THIS ADDENDUM SHALL PREVAIL.
52. PREMISES/RENT CALCULATION. The square footage of the Premises has been
calculated in conformance with the ANSI/BOMA Z65.1-1996 standard. Base Rent
payable upon the Commencement Date is calculated at One and 53/100 Dollars per
rentable square feet per month. Lessor’s architect has measured the Premises and
certified that the rentable square footage of the Premises is 38,590 rentable
square feet as set forth in the BOMA Schedule attached to this Lease and Lessee
is satisfied with same.
53. TERM/COMMENCEMENT DATE/RENT COMMENCEMENT DATE/RENT ABATEMENT. The
Commencement Date shall be the later of (i) fourteen (14) days following the
Substantial Completion Date (as defined in Section 5.8 of the Work Letter), or
(ii) June 1, 2011. It is estimated that the Commencement Date will be June 1,
2011. The Term of the Lease (7 years and 3 months) will be calculated from the
actual Commencement Date.
     Notwithstanding the Commencement Date of the Lease which will calculate the
Term of the Lease, Base Rent shall be abated for the first three (3) months of
the initial Term, meaning that the obligation to begin payment of Base Rent will
commence ninety (90) days following the Commencement Date (“Rent Commencement
Date”).
54. BUSINESS HOURS FOR THE BUILDING/BUILDING ACCESS. Lessee shall be entitled to
access to the common area of the Building and to the Premises and parking area
for the Project twenty-four (24) hours per day, every day of the year.
55. OPERATING EXPENSES. Notwithstanding any reference in the Lease to payment by
Lessee of Operating Expense Increases, Lessor and Lessee expressly acknowledge
and understand that there will be no additional payment by Lessee, over and
above Base Rent, for Operating Expenses.
56. REAL PROPERTY TAXES. Notwithstanding any reference in the Lease to payment
by Lessee of Real Property Taxes, Lessor and Lessee expressly acknowledge and
understand that, except as set forth in Section 10.3, there will be no
additional payment by Lessee, over and above Base Rent, for Real Property Taxes.
This specifically includes that Lessee shall have no responsibility for any
increase in Real Property Taxes due to a sale or refinance of the Building.
57. RENT. Rent shall be payable when due as set forth in Section 4.3 with no
requirement of Lessor to provide notice or an invoice.
     Fixed Rental Adjustment Dates as set forth in the Rent Adjustment Addendum
shall be adjusted if necessary to coincide with the actual Rent Commencement
Date as determined in accordance with Section 53 of this Addendum as follows:

  (i)   Effective twelve (12) months following the Rent Commencement Date, Base
Rent shall be increased to $60,813.98 per month (Year 2);     (ii)   Effective
twenty-four months following the Rent Commencement Date, Base Rent shall be
increased to $62,638.40 per month (Year 3);     (iii)   Effective thirty-six
(36) months following the Rent Commencement Date, Base Rent shall be increased
to $64,517.55 per month (Year 4);     (iv)   Effective forty-eight (48) months
following the Rent Commencement Date, Base Rent shall be increased to $66,453.08
per month (Year 5);     (v)   Effective sixty (60) months following the Rent
Commencement Date, Base Rent shall be increased to $68,446.67 per month (Year
6); and     (vi)   Effective seventy-two (72) months following the Rent
Commencement Date, Base Rent shall be increased to $70,500.07 per month (Year
7).

     Market Rental Value Adjustments as defined in the Option To Extend Addendum
shall include reasonable annual increases in Rent during the Option Term
determined in accordance with fair market value for comparable properties as set
forth in said Addendum.
Addendum to Lease
Page 1 of 6

 



--------------------------------------------------------------------------------



 



58. REPAIR/MAINTENANCE OF PREMISES. Lessee at its sole expense, shall make all
repairs necessary to keep the interior of the Premises in excellent repair,
order and condition, ordinary wear and tear excepted. All repairs shall be at
least equal in quality to the original work, and shall be made only by a
licensed, bonded contractor approved in advance by Lessor and shall be made only
at such time or times as shall be approved by Lessor. Lessor may impose
reasonable restrictions and requirements with respect to such repairs. To the
extent Lessor is aware, Lessor shall notify Lessee in writing of any necessary
repairs to the Premises and if such repairs are deemed Lessee’s responsibility
under the terms hereof and if Lessee should fail or refuse to commence and
complete repairs promptly and adequately, or to remove any lien, or pay any cost
or expense, or otherwise to perform any act or obligation required of Lessee,
Lessor may, but shall not be obligated, to do the same on behalf of and at the
expense of Lessee without further notice to Lessee. Lessee shall reimburse
Lessor, as additional rent, for all costs and expenses of Lessor thereby
incurred within five (5) days after receipt by Lessee from Lessor of a statement
setting forth the amount of such costs and expenses. The failure by Lessee so to
reimburse Lessor within such five (5) day period shall carry with it the same
consequences as failure to pay rent. Lessee, at its own expense, shall install
and maintain fire extinguishers within the Premises and other fire protective
devices as may be required from time to time by Lessor, by any agency having
jurisdiction, or by the insurance underwriters insuring the Premises.
     Lessor shall provide maintenance and repair with respect to any air
conditioning, ventilating or heating equipment which serves the Premises. Lessor
shall keep and maintain in good repair the roof (including the structural
integrity thereof), foundations, footings, the exterior surfaces of the exterior
walls of the Building, and the structural, electrical and mechanical systems
located outside of the Premises. Notwithstanding the foregoing, Lessee at its
expense shall make any such repairs relating to, or caused by the act or
negligence of Lessee, its agents, employees, invitees, licensees or contractors.
Lessor shall have the right to employ or designate any reputable firm or person
to perform the repair and maintenance obligations described herein. Lessor need
not make any other improvements or repairs of any kind, except as specifically
required herein. There shall be no abatement of rent and no liability of Lessor
by reason of any injury to or interference with Lessee’s business arising from
the making of any repairs, alterations or improvements in or to any portion of
the Building, including the Premises, or any other portion of the Project, or in
or to the fixtures, appurtenances and equipment therein; provided, however that
in making such repairs, alterations or improvements, Lessor shall interfere as
little as reasonably practicable with the conduct of Lessee’s business in the
Premises. Lessee expressly waives and releases any and all rights Lessee may
otherwise have to make repairs at Lessor’s expense under Section 1942 of the
California Civil Code, the provisions of Section 1932(1) of the California Civil
Code, or the provisions of any other statute or rule of law now or hereafter in
effect.
59. UTILITIES AND SERVICES. Lessor, at Lessor’s expense, shall keep lighted the
common stairs, common entries and common restroom facilities in the Building
during Business Hours for the Building.
     Lessor agrees to furnish to the Premises electricity for normal lighting
and general office machines, water service and heat and air conditioning. Lessor
shall not be liable for, and Lessee shall not be entitled to any reduction of
rent by reason of Lessor’s failure to furnish any of the foregoing when such
failure is caused by accident, breakage, repairs, strikes, lockouts or other
labor disturbances or labor disputes of any character, or by any other cause,
similar or dissimilar, beyond the reasonable control of Lessor. Lessor shall not
be liable under any circumstances for a loss of or injury to property, however
occurring, through or in connection with or incidental to failure to furnish any
of the foregoing.
     Although Lessee will control the amount of electricity and heat and air
conditioning supplied to the Premises, the Premises will not be separately
metered for same. Beginning on the date of occupancy of the Premises by Lessee,
Lessee shall pay an amount determined by Lessor from the electrical submeter
installed for such purpose and based on electrical consumption within the
Premises. Rates charges to Lessee will be the same as charged to Lessor for such
electricity by the local public utility furnishing same, together with any
assessments or surcharges on the electricity bill. Lessee shall pay to Lessor,
as additional rent, within ten (10) days following receipt of an invoice
therefor, for all electricity and heating and air conditioning service supplied
to the Premises. Lessor shall endeavor to provide a copy of the electric bill
with its calculation together with such invoice. Lessee shall have the right at
any time within twelve (12) months of receipt of a bill for electricity to audit
and verify the amount charged to Lessee for same. So long as water usage for the
Premises is typical for a general office use there will be no separate charge
for water.
     Lessee shall be responsible for securing its own telecommunication and data
service to the Premises. During the course of construction of Lessor’s Work, if
Lessor and Lessee mutually determine that fiber optic cabling within the
Building is sufficient for Lessee’s use of the Premises (in addition to Lessor’s
use), the parties will enter into an agreement whereby such cabling is made
available to the Premises at Lessee’s expense and the parties shall further
determine how monthly costs for such telecommunication and data service will be
equitably allocated between the parties. Lessee shall be responsible for its own
janitorial service to the Premises and shall contract directly with a janitorial
service provider for routine cleaning no less frequently than five (5) days per
week at Lessee’s sole cost. Trash generated from the Premises shall be removed
regularly and deposited into a common trash receptacle for the Building
identified by Lessor. There will be no additional charge to Lessee for trash
removal. Lessee shall also
Addendum to Lease
Page 2 of 6

 



--------------------------------------------------------------------------------



 



contract directly with the telephone company for telephone usage in the
Premises. Lessee shall pay before delinquency for all such services supplied to
the Premises and indemnify and hold harmless Lessor from any such charges.
60. ASSIGNMENT AND SUBLETTING. In determining whether to grant or withhold
consent to a proposed assignment or sublease, Lessor may consider any reasonable
factor. Without limiting what may be construed as a reasonable factor, it is
hereby agreed that any one of the following factors will be reasonable grounds
for disapproval of a proposed assignment or sublease: (i) The proposed assignee
or sublessee does not, in Lessor’s reasonable judgment, have sufficient
financial worth, considering the responsibility involved; (ii) Lessor has
received from any prior lessor of the proposed assignee or sublessee a negative
report concerning such prior lessor’s experience with the proposed assignee or
sublessee; (iii) The use of the Premises by the proposed assignee or sublessee
will not be identical to the Agreed Use of the Premises; (iv) In Lessor’s
reasonable judgment, the proposed assignee or sublessee is engaged in a
business, and the Premises, or the relevant part thereof, will be used in a
manner, that is not in keeping with the then standards and reputation of the
Lessor; (iv) The use of the Premises by the proposed assignee or sublessee will
violate any applicable law, ordinance or regulation; (v) In the case of a
proposed sublease, the proposed sublease shall cause there to be more than one
(1) sublessee of the Premises, or require a subdivision of the Premises; or
(iv) the assignee’s or sublessee’s business operations are a competing use of
Lessor’s credit union business (i.e. banking, lending, or financial services).
     If Lessee assigns its interest in this Lease or subleases all or any part
of the Premises, Lessee shall pay to Lessor fifty percent (50%) of the profit
realized from such assignment or sublease. Profit shall mean any rent (net of
broker commissions and legal fees incurred by Lessee in connection with the
assignment or sublease) in excess of the Rent payable under the Lease by Lessee
as well as all consideration of any kind received by Lessee as a result of the
assignment or sublease if such sums are related to Lessee’s interest in the
Lease.
     Notwithstanding anything to the contrary contained in this Lease, Lessee
shall have the right, with the prior consent of Lessor, which shall not be
unreasonably withheld, conditioned or delayed, to assign this Lease or sublet
the Premises to a corporation which: (i) is Lessee’s parent organization; or
(ii) is a wholly-owned subsidiary of Lessee; or (iii) is a corporation of which
Lessee owns in excess of fifty percent (50%) of the outstanding capital stock;
or (iv) as a result of a consolidation or merger with Lessee or Lessee’s parent
corporation, shall own all the capital stock of Lessee or Lessee’s parent
corporation. Any transfer pursuant to (i), (ii), (iii) or (iv) above shall be
deemed a “Permitted Transfer” and subject to all of the terms, covenants and
conditions of the Lease (including the continued liability of Lessee under the
Lease) provided such assignee, sublessee or transferee shall expressly assume
the obligations of Lessee under the Lease by a document reasonably satisfactory
to Lessor. Notwithstanding Paragraph 39.2 to the contrary, the Option to Extend
as set forth in Paragraph 51 shall inure to the benefit of the transferee under
any Permitted Transfer pursuant to (i) through (iv) above.
     So long as LoopNet Inc., or its transferee pursuant to the immediately
preceding paragraph, is Lessee in possession of the Premises, Lessor will not
increase the Security Deposit as allowed under Paragraph 5 due to a change in
control of Lessee.
61. SIGNS. A Building Directory is located in the lobby of the Building. Lessor
shall install Lessee’s name on one line of the Building Directory at Lessor’s
cost. Any changes to the Building Directory in connection with an assignment or
sublease shall be at Lessee’s sole cost and expense. Lessor shall install suite
identification signage for the Premises in conformity with the design of all
other signage in the Building at Lessor’s cost. Any changes to the suite
identification signage in connection with an assignment or sublease shall be at
Lessee’s sole cost and expense.
     A monument sign for the Project is located in the front of the Building
along Route 66. Lessor shall cause to be fabricated and installed, at Lessee’s
expense, Lessee’s identification sign and/or logo mutually approved by Lessor
and Lessee on both sides of the monument sign in the location thereon determined
by Lessor and subject to approval of pertinent governmental authorities having
jurisdiction over the Project. All costs to repair, maintain and replace
Lessee’s identification sign on the monument sign shall be borne solely by
Lessee. All costs of repair, maintenance, replacement and operation of the
monument sign structure shall be at Lessor’s expense.
     Subject to approval of governmental authorities having jurisdiction over
the Project, Lessee shall have the right to place its name and/or logo on the
exterior of the Building, in a size smaller than Lessor’s existing sign, and
otherwise subject to approval of Lessor as to size, location and design. All
costs of fabrication, installation, maintenance and repair of the sign on the
exterior of the Building shall be borne by Lessee.
62. BROKERS. The parties recognize as the brokers who negotiated this Lease the
firms, if any, whose names are stated in Section 1.10 of this Lease, as Lessor’s
Broker and Lessee’s Broker, respectively. Lessor shall pay a commission to
Lessor’s Broker pursuant to its separate agreement with Lessor’s Broker. The
parties acknowledge that Lessor’s Broker may share its commission with Lessee’s
Broker pursuant to a separate agreement of Lessor’s
Addendum to Lease
Page 3 of 6

 



--------------------------------------------------------------------------------



 



Broker and Lessee’s Broker and to which separate agreement Lessor is not a
party. Lessee warrants that it has had no dealings with any other real estate
broker or agent in connection with the negotiation of this Lease, and Lessee
agrees to indemnify and hold Lessor harmless from any cost, expense or liability
(including reasonable attorneys’ fees) for any compensation, commissions or
charges claimed by any other real estate broker or agent employed or claiming to
represent or to have been employed by Lessee in connection with the negotiation
of this Lease. The foregoing agreement shall survive the termination of this
Lease.
63. RIGHT OF REFUSAL. During the Term of the Lease, if any existing lease for
space on the ground floor of the Building terminates and Lessor shall elect to
lease such space to a third party in lieu of using the space for its own
operations, Lessor shall notify Lessee in writing when such space (“Expansion
Space”) becomes available for lease (“Availability Notice”). The Availability
Notice shall specify the date such Expansion Space shall be available for
Lessee’s possession. Lessee shall have a period of fifteen (15) days from
receipt of the Availability Notice to notify Lessor of its intent to lease the
Expansion Space in accordance with the terms hereof. In the event Lessee
notifies Lessor within such 15-day period of its intent to lease the Expansion
Space in accordance with the terms hereof, Lessor and Lessee shall execute an
amendment to this Lease and the Lease shall be amended to provide that the
Premises are expanded to include the Expansion Space. All obligations and duties
imposed by this Lease upon Lessor and Lessee shall remain the same except
(i) Base Rent shall be increased based on the Rentable Area of the original
Premises and the Expansion Space, at the same rate per square foot which Lessee
is paying at the time Lessee receives the Availability Notice, with the same
scheduled increases, and (ii) the Expansion Space shall be leased in its then
“as-is” condition with no responsibility by Lessor to make any improvements or
alterations whatsoever to the Expansion Space. The increased Base Rent shall
become effective upon the date of delivery of the Expansion Space to Lessee. If
Lessee does not notify Lessor of its intent within such fifteen (15) day period,
Lessor may proceed to lease the Expansion Space to any party, and such right of
Lessee under this Section 63 shall lapse until the Expansion Space becomes
available for lease to a third party again.
64. PARKING. Parking within the Project is on a non-exclusive basis with no
reserved parking spaces for Lessee. The parking ratio for the Premises is six
(6) parking spaces for every 1,000 usable square feet in the Premises. There
shall be no additional charge for parking unless new laws or regulations impose
charges for on-site parking. Lessor shall have the right to assign and designate
a parking plan for the Project including the establishment of short-term time
limitations on certain parking spaces and may continue to designate specific
parking spaces in the front of the Building for use by “ACCU Guest” or similar
designation.
65. SECURITY SYSTEM. Subject to Lessor’s reasonable approval, Lessee shall be
entitled, at its sole cost and expense, to install its own security system
(“Security System”) for the Premises. The Security System shall be wholly
located within the Premises and shall not interfere with any Building systems.
Lessee shall coordinate the installation of the Security System with Lessor and
any incremental costs shall be the responsibility of Lessee. Lessee shall remove
the Security System at the expiration or earlier termination of the Lease.
66. ROOFTOP EQUIPMENT. Lessee shall have the non-exclusive right, at its sole
cost and expense (but no additional rental), and subject to approval of
pertinent authorities having jurisdiction over the Project, to erect satellite
and communication equipment on the roof of the Building as well as appurtenant
equipment to the Premises (“Rooftop Equipment”). Such Rooftop Equipment shall
conform to any requirements by Lessor to shield, hide or otherwise aesthetically
conceal such Rooftop Equipment. Lessee shall submit to Lessor specifications,
including elevations for such Rooftop Equipment for approval prior to
installation. The location, size, design and style of such Rooftop Equipment and
manner of installation shall be subject to Lessor’s approval. The installation
of the Rooftop Equipment must be without any roof-cut whatsoever and if
necessary in Lessor’s opinion, shall be upon Lessor-installed platforms or other
appropriate method of attachment. If deemed necessary by Lessor, Lessor’s roof
contractor shall be consulted so that any roof bond shall not be invalidated. In
the event no roof bond exists, Lessee shall indemnify Lessor against all costs
and expenses which may be incurred in connection with any roof leaks caused, in
the opinion of Lessor’s roof expert, by such Rooftop Equipment. Lessee shall
furthermore be responsible for and indemnify, defend and hold Lessor harmless
from any liability, damage or interference caused by the installation or
operation of such Rooftop Equipment. Upon expiration of the Term or earlier
termination, Lessee shall remove the Rooftop Equipment and repair any damage
caused by such removal.
67. ADA REQUIREMENTS. Lessor represents that to the best of Lessor’s knowledge,
the Building and Project are in compliance with the American With Disabilities
Act (“ADA”) in effect as of the date of the Lease, and any state or local law of
similar purpose. The Premises shall be constructed in compliance with the ADA
and shall meet all ADA requirements in effect on the Commencement Date.
Addendum to Lease
Page 4 of 6

 



--------------------------------------------------------------------------------



 



68. ADDITIONAL AMENITIES. The exterior patio and BBQ area to the rear of the
Building is an exclusive use area for Lessor, however, Lessee shall have the
right to use such area for one mutually agreed business day per month at no
charge to Lessee except a clean-up fee assessed by Lessor. Located within space
occupied by Lessor on the first floor of the Building are two (2) meeting rooms
identified as Wesley Community Room and Bresee Executive Board Room. Lessee may
use the Wesley Community Room for one mutually agreed business day per month and
the Bresee Executive Board Room for one mutually agreed business day per
calendar quarter at no charge to Lessee. Coordination and scheduling of usage
dates with Lessor shall be done at least five (5) days but not more than ninety
(90) days in advance. Lessee shall ensure that Lessor’s business operations are
not disrupted by virtue of use of these amenities by Lessee. Food and beverages
in these areas shall be subject to reasonable restrictions as imposed by Lessor
and there shall be no serving or consumption of alcoholic beverages in any of
these areas including the patio and BBQ area.
69. RULES AND REGULATIONS. Lessee acknowledges and understands that smoking by
Lessee’s employees and customers will be restricted to an area designated by
Lessor outside the Building.
70. LATE CHARGES. Lessor agrees not to assess a late charge the first time a
payment is late in any twelve (12) month period unless Lessee fails to make the
payment within three (3) days after notice of such failure to pay (i.e. in case
rent is lost in the mail or failure is inadvertent bookkeeping issue).
71. DAMAGE OR DESTRUCTION. Notwithstanding anything to the contrary contained in
Paragraph 9.2 of the Lease, if the repairs cannot, in the reasonable opinion of
Lessor’s contractor, be completed within two hundred seventy (270) days after
being commenced (subject to force majeure, delays by governmental authorities
and other causes outside the control of Lessor), Lessor shall so inform Lessee
and either party may elect, no later than thirty (30) days after such date, to
terminate this Lease by written notice to the other party effective as of the
date specified in the notice, which date shall not be less than thirty (30) days
nor more than sixty (60) days after the date such notice is given. At any time,
from time to time, after the date occurring sixty (60) days after the date of
the damage, Lessee may request that Lessor inform Lessee of Lessor’s
contractor’s reasonable opinion of the date of completion of the repairs and
Lessor shall respond to such request within five (5) business days.
Notwithstanding the foregoing, if Lessor has commenced reconstruction of the
Premises and is diligently prosecuting such work to completion, Lessee may not
terminate the Lease.
Addendum to Lease
Page 5 of 6

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Addendum has been executed on the dates set forth
below.
AMERICA’S CHRISTIAN CREDIT UNION

            By:           Its:                 By:           Its:              
 

Date:_________________________________________
LOOPNET, INC.

            By:           Its:           By:           Its:        

Date:_________________________________________
Addendum to Lease
Page 6 of 6

 



--------------------------------------------------------------------------------



 



WORK LETTER
CONSTRUCTION OF PREMISES
1. INTRODUCTION.
     1.1 Lessor shall provide Lessee with the Premises identified in Section 1.2
(a) of the Lease. Lessor’s improvements (“Lessor’s Work”) shall consist of
(i) the Base Building Work identified in Section 2 of this Work Letter which is
completed and provided at Lessor’s sole cost and expense, and (ii) the Tenant
Improvements described in the remainder of this Work Letter provided at the
expense of both Lessor and Lessee all as more fully described in this Work
Letter.
2. BASE BUILDING WORK.
     2.1 Building Exterior — Exterior building walls, roof and structure of the
Building.
     2.2 Building Common Area — Common restroom facilities (separate men’s and
women’s restrooms) on the first floor of the Building, elevator, exit stairway,
lobby and corridors.
     2.3 Project Common Area — Walkways, sidewalks, parking spaces to code,
curbs and gutters.
3. BUILDING STANDARDS.
     3.1 Building Standard Specifications are per Lessor’s selection as to
number, methods, colors, materials, manufacturers, vendors, finishes and manner
and extent of installation. Lessor’s Work shall include Tenant Improvements
incremental to those already installed in the Premises at the time Tenant
Improvement Construction commences, and equivalent to Building Standard
Specifications, or of higher quality than Building Standard Specifications, for
the following:
     (a.) Suspended acoustical ceiling;
     (b.) Demising and interior partitions;
     (c.) Premises entry door and interior suite doors, frames and hardware;
     (d.) Wall and ceiling, soffit covering;
     (e.) Floor covering;
     (f.) Window treatments;
     (g.) General lighting and exit lighting;
     (h.) Power and signal, including electrical outlet devices, voice/data
outlets, light switches, distribution and submetering;
     (i.) Heating, ventilating, and air conditioning equipment;
     (j.) Automatic sprinklers and fire extinguishers;
     (k.) Millwork (plastic laminate, or other, cabinetry).
WORK LETTER
Page 1 of 7

 



--------------------------------------------------------------------------------



 



4. CONSTRUCTION REPRESENTATIVES AND CONTACTS.
     4.1 Lessor hereby appoints the following person as Lessor’s Representative
to act for Lessor in all matters covered by this Work Letter:
          Project Manager: Andy Lauria; Principal, Resolve Consulting
     4.2 Lessee hereby appoints the following person as Lessee’s Representative
to act for Lessee in all matters covered by this Work Letter:
          ______Rahima
Young______________________________________________________________
     4.3 All communications with respect to the matters covered by this Work
Letter are to be made to Lessee’s Representative or Lessor’s Representative, as
the case may be, in writing and in compliance with the notice provisions of the
Lease. Lessee appoints Lessee’s Representative as its agent and attorney-in-fact
for the purpose of receiving notices, approving submittals and issuing requests
for Changes, and Lessor shall be entitled to rely upon authorizations and
directives of such person as if given directly by Lessee. Either party may amend
the designation of its construction representative under this Work Letter at any
time upon delivery of written notice to the other party.
5. LESSOR’S WORK; ARCHITECTURAL DESIGN AND TENANT IMPROVEMENTS CONSTRUCTION.
     5.1 If not already done by the date of execution of this Lease, within
three (3) days after full execution and delivery of this Lease by both parties,
Lessor will deliver to Lessee, for Lessee’s review and approval, a timetable
(the “Work Schedule”) which will set forth parameters for each of the various
items of work to be done or approval to be given by Lessee and/or Lessor, as the
case may be, in connection with completion of the Tenant Improvements. The Work
Schedule will be submitted to Lessee for its approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Once approved by both Lessee
and Lessor, the Work Schedule will become the basis for completing the Tenant
Improvements. All plans and drawings required by this Work Letter are to be
prepared and all work is to be performed pursuant thereto in accordance with the
Work Schedule. Lessor may, from time to time prior to or during construction of
the Tenant Improvements, modify the Work Schedule as Lessor reasonably deems
appropriate. If Lessee fails to approve the Work Schedule, as it may be modified
after discussions between Lessor and Lessee within three (3) days after the date
the Work Schedule is first received by Lessee, the Work Schedule shall be deemed
to be approved by Lessee as submitted.
     5.2 Lessor shall employ Scarbrough Design Associates, Inc. as architect, or
such other architect designated in writing by Lessor (the “Architect”) at
Lessor’s agreed rate with Architect to prepare and coordinate all pertinent
documentation in connection with the Tenant Improvements for the Premises.
     5.3 In accordance with the Work Schedule, Lessor and Architect shall meet
with Lessee (the “Space Planning Meeting”) for the purpose of identifying
Lessee’s requirements and criteria necessary for Architect to prepare the Space
and Pricing Plan (collectively, the “Preliminary Plans”) for the layout of
Premises. The Preliminary Plans will be sufficient to convey the architectural
design of the Premises and layout of the Tenant Improvements therein. Such
Preliminary Plans shall include (without limitation): suite entrance(s) and
demising partition(s); interior partitions and office doors; ceilings; lighting;
electrical and voice/data outlets; interior finishes, including floor coverings,
paint, wall and window coverings, etc.; plumbing connections; heavy floor loads;
and any other special requirements. It is understood that the Architect shall
utilize Lessor’s Mechanical, Electrical, Plumbing, Fire/Life-Safety and Fire
Sprinkler Design/Build engineers for the Premises. Within five (5) days of the
aforementioned initial Space Planning Meeting, Lessor shall deliver the
Preliminary Plans to Lessee for review and approval. Lessee shall approve the
Preliminary Plans within three (3) days of receipt of same from Lessor by
signing copies of the appropriate instrument(s) and delivering same to Lessor
for Lessor’s timely review and approval.
     5.4 Lessor shall employ DBaC, Inc., or such other general contractor
designated by Lessor in writing, as Tenant Improvements General Contractor (the
“TIGC”), at Lessor’s agreed rates for General Conditions, Insurance and Fees to
construct the Premises. The TIGC shall use the Electrical, Mechanical, Plumbing
and Fire/Life-Safety Design/Build engineers and subcontractors as designated by
Lessor. All other subcontractors shall be the lowest responsible bidder(s) as
identified by the TIGC and reasonably approved by Lessor.
WORK LETTER
Page 2 of 7

 



--------------------------------------------------------------------------------



 



     5.5 Within twenty (20) days following approval by the parties of the
Preliminary Plans, Lessor shall cause the Architect to complete Construction
Drawings and Specifications (collectively, the “Working Drawings”) for the
Tenant Improvements. The Working Drawings will document Tenant Improvements
that: (i) are compatible with the Base Building and with the existing design,
construction and equipment of the Building; (ii) if not comprised of Building
Standards, then are compatible with and of no lesser quality than the Building
Standards, subject to Lessor’s reasonable subjective interpretation and
approval; (iii) comply with all applicable laws, ordinances, rules and
regulations of all governmental agencies having jurisdiction, and all applicable
insurance regulations; (iv) do not require Building services beyond the level
normally provided to other tenants and occupants in the Building and will not
overload the Building floors; and, (v) are of a nature and quality consistent
with the overall objectives of Lessor for the Building, as determined by Lessor
in its reasonable but sole and subjective discretion.
     5.6 As necessitated by the Work Schedule, Architect will submit the Working
Drawings, including Architectural and Engineered Plans & Specifications to
appropriate governmental agencies and authorities having jurisdiction over the
Premises, Building and Project for the purpose of Plan Checking and issuance of
Building Permit(s). Architect, with Lessee’s cooperation, will promptly and
expeditiously make any changes to the Final Plans as such may be stipulated by
the pertinent governmental agencies and authorities to obtain Building
Permit(s). At that time, minor corrections cited by Lessee (see ¶ 5.7, below)
shall also be incorporated. Upon re-submittal of the Working Drawings
(hereinafter referred to as the “Final Plans”), no further changes may be made
without the prior written approval of both Lessor and Lessee, and then only
after agreement by Lessee to pay any and all costs resulting from the design
and/or construction of such changes in. Lessor’s approval of the Working
Drawings and/or Final Plans shall create no liability or responsibility on the
part of Lessor for the completeness of such plans or their design sufficiency or
compliance with laws. Upon approval by all pertinent authorities having
jurisdiction over the Site, Building, Premises and Project, one (1) set of the
approved Final Plans will be issued to TIGC for the Field, and copies
distributed to Lessor and Lessee.
     5.7 The Working Drawings will be submitted to Lessee for signature approval
to confirm that they are consistent with the Preliminary Plans. Within three
(3) days following receipt of the Working Drawings, Lessee shall approve the
same. If Lessee reasonably disapproves any aspect of the Working Drawings based
on any inconsistency with the Preliminary Plans or subsequent, authorized
correspondence, Lessee agrees to promptly advise Lessor in writing of such
disapproval and the reasons therefor. Lessor will then cause Architect to
promptly and expeditiously redesign the Working Drawings incorporating the
revisions reasonably requested by Lessee so as to make the Working Drawings
consistent with the Preliminary Plans and/or such authorized correspondence, and
Lessor shall submit the corrected Working Drawings to Lessee for approval.
Within three (3) days following receipt of the corrected Working Drawings,
Lessee shall approve the same.
     5.8 The Tenant Improvements will be deemed to be “substantially completed”
when: (i) all of the Tenant Improvements required to be performed by Lessor
under this Work Letter has been substantially performed, other than minor “Punch
List” corrections and adjustments which do not materially interfere with
Lessee’s access to or use of the Premises; and, (ii) a Final Inspection by
governmental authorities has been passed; and, (iii) a Certificate of Occupancy
or Temporary Certificate of Occupancy or other required equivalent approval from
the local governmental authority permitting occupancy of the applicable portion
of the Premises has been obtained. On or about such date (the “Substantial
Completion Date” of the Premises), Lessee and Lessor will conduct a walk-through
inspection of the Premises and Lessor shall prepare a written Punch List
specifying those items which require completion, which items will thereafter be
diligently completed by Lessor.
6. LESSEE’S WORK.
     6.1 Lessor shall permit Lessee and its agents to enter the Premises prior
to the Commencement Date of the Lease in order that Lessee may: (i) install its
voice/data cabling and infrastructure, telephones, furniture, equipment,
computers, and other similar personal property provided such installations do
not prevent or postpone Lessor from obtaining required governmental approvals;
and/or, (ii) perform any work to be performed by Lessee hereunder through its
own contractors, subject to Lessor’s prior written approval, and in a manner and
upon terms and conditions and at times satisfactory to Lessor and Lessor’s
representative.
     6.2 The foregoing license to enter the Premises prior to the Commencement
Date is, however, conditioned upon Lessee’s contractors and their subcontractors
and employees: (i) complying with all pertinent Rules and Regulations for the
Building and for construction, insurance requirements, and license requirements;
(ii) obtaining all pertinent permits from authorities having jurisdiction over
the Site, Building, Premises and Project prior to commencement of work;
(iii) working in harmony and without interference with the work being performed
by Lessor; and, (iv) complying with vehicular access and parking rules,
regulations and guidelines as may reasonably be established and modified prior
to Substantial Completion of the Tenant Improvements. If at any time that entry
shall cause disharmony or interference with the work being performed by Lessor,
this license may be withdrawn by Lessor upon twenty-four (24) hours’ written
notice to Lessee.
WORK LETTER
Page 3 of 7

 



--------------------------------------------------------------------------------



 



     6.3 The license is further conditioned upon the compliance by Lessee’s
contractors with all requirements imposed by Lessor on third party contractors
and subcontractors, including without limitation the maintenance by Lessee and
its contractors and subcontractors of Workers’ Compensation and Public Liability
and Property Damage Insurance in amounts and with companies and on forms
satisfactory to Lessor, with such Certificates of Insurance being furnished to
Lessor prior to proceeding with any such entry. Lessee shall not allow the work
performed by Lessee’s agents, contractors or vendors to be subjected to any
mechanic’s, materialmen’s or other liens or encumbrances arising out of the work
performed by the same. The entry shall be deemed to be under all of the
provisions of the Lease except as to the covenants to pay Rent. Lessee shall not
commence business activities within the Premises prior to Completion and
securing Final Approvals from all authorities having jurisdiction over the Site,
Building, Premises and Project. Lessor shall not be liable in any way for any
injury, loss or damage which may occur to any such work being performed by
Lessee, the same being solely at Lessee’s risk. In no event shall the failure of
Lessee’s contractors to complete any work in the Premises extend the
Commencement Date.
     6.4 Lessor will, consistent with its obligation to other tenants in the
Building, if appropriate and necessary, make the Freight/Construction Elevator
(located at the west end of the Building) reasonably available to Lessee in
connection with construction of the Tenant Improvements, initial decorating,
furnishing and moving into the Premises. Lessee shall work harmoniously with
TIGC with regard to utilizing the Freight/Construction Elevator, and shall not
cause lifting capacity to be exceeded. Lessee agrees to pay for any after-hours
staffing in connection with “after-hours” access to the Freight/Construction
Elevator, if needed, and for any repairs caused by misuse or over-use thereof.
     6.5 Prior to commencement of Lessee’s Work, Lessee and Lessor shall conduct
a walk-through of the Premises and common areas of the Building in order to
ascertain conditions of such areas. Lessor shall prepare photographic
documentation and a written “Pre-Work Condition List” citing existing conditions
that are worn or damaged. Following completion of Lessee’s Work and/or upon
Substantial Completion of the Tenant Improvements, Lessee and Lessor shall
conduct a walk-through of the completed Premises and common areas of the
Building to ascertain conditions of such areas. Lessor shall prepare
photographic documentation and a written “Post-Completion Punch List” citing
existing conditions that have been damaged during completion of Lessee’s Work by
Lessee’s contractors and their subcontractors and employees. Lessor shall cause
to have such areas repaired by Lessor’s TIGC, the cost of which shall be borne
by Lessee.
     6.6 Nothing in this Work Letter shall require Lessor or Lessee to use union
labor. Further, Lessee shall not cause or allow picketing by union labor and/or
“force” Lessor to use union labor for any work. All costs and expenses
associated with additional labor costs to placate union labor, loss of Lessor’s
Credit Union business or community good will, preventing free access for
customers or other Building occupants, willful or not, shall be borne solely and
directly by Lessee.
     6.7 Lessee shall cause its contractors and their subcontractors and
employees to provide warranties for a period or term of not less than one
(1) year (or such shorter time as may be customary and available without
additional expense to Lessee) against defects in workmanship, materials and
equipment, which warranties shall run to the joint benefit of Lessee and Lessor.
     6.8 Lessee and its Lessee Representative, along with other appropriate key
members of its project team, are invited to attend weekly Construction
Coordination Meetings to be conducted by Lessor at or adjacent to the Tenant
Improvements jobsite, and attended by Architect, TIGC and other key
participants. Lessor shall promptly prepare written meeting minutes documenting
issues related to installation of the Tenant Improvements and issue the same to
all attendees and others, as may be requested.

7.   LESSEE CHANGES.

     7.1 In the event that Lessee requests in writing a revision in the Final
Plans (“Change”), then provided such Change is acceptable to Lessor (which
approval shall not be unreasonably withheld, conditioned, or delayed), Lessor
shall promptly advise Lessee by written Change Order as soon as is practical of
the net Costs attributable to such Change(s) and/or any delay(s) such Change(s)
would cause. Lessee shall approve or disapprove such Change Order in writing
within two (2) days following its receipt from Lessor. Lessee’s approval of a
Change shall be accompanied by Lessee’s payment of the net cost attributable to
such Change Order. Lessor will have the right to decline Lessee’s request for a
change to the Final Plans if such changes are inconsistent with the provisions
of this Work Letter, or if the change would unreasonably delay completion of the
Tenant Improvements, or postpone the Substantial Completion Date and/or the
Commencement Date of the Lease. It is understood that Lessor shall have no
obligation to interrupt or modify the Tenant Improvements pending Lessor’s
preparation of a Change Order or Lessee’s approval of same unless Lessee directs
Lessor to discontinue work. Any delay caused by a Change shall be deemed a
Lessee Delay if and to the extent such delay will cause the Premises to be
“ready for occupancy” after Monday, May 23, 2011.
WORK LETTER
Page 4 of 7

 



--------------------------------------------------------------------------------



 



     7.2 Notwithstanding any provision in the Lease to the contrary, if Lessee
fails to comply with any of the time periods specified in this Work Letter,
fails otherwise to approve or reasonably disapprove any submittal within the
allotted days set forth herein, fails to approve in writing the Preliminary
Plans or Working Drawings or Final Plans for the Tenant Improvements by their
respective approval dates provided herein, requests any Changes, fails to make
timely payment of any sum due hereunder, furnishes inaccurate or erroneous
specifications or other information, or otherwise delays (e.g., beyond any time
period specified in this Work Letter) in any manner completion of Tenant
Improvement construction (including without limitation by specifying materials
that are not readily available) or the issuance of an occupancy certificate (any
of the foregoing being referred to in this Lease as “Lessee Delay”), then Lessee
shall bear any resulting additional construction cost or other expenses
attributable to such lessee delays, and the Commencement Date shall be deemed to
have occurred for all purposes, including Lessee’s obligation to pay Rent, as of
the date Lessor reasonably determines that it would have been able to deliver
the Premises to Lessee but for the collective Lessee Delays; provided, however,
that notwithstanding any Lessee Delay, in no event shall the Commencement Date
be earlier than Monday, May 23, 2011. If Lessor contends that a Lessee Delay has
occurred, Lessor shall deliver written notice to Lessee (the “Delay Notice”)
specifying (i) the event which constitutes such Lessee Delay, and (ii) the date
upon which such Lessee Delay is anticipated to end. If such actions, inaction or
circumstance described in the Delay Notice are not cured by Lessee within one
(1) business day of Lessee’s receipt of the Delay Notice and if such action,
inaction or circumstance otherwise qualifies as a Lessee Delay, then a Lessee
Delay shall be deemed to have occurred commencing as of the date of Lessee’s
receipt of the Delay Notice and ending as of the date such delay ends. Should
Lessor determine that the Commencement Date should be advanced in accordance
with the foregoing, it shall so notify Lessee in writing within five
(5) business days of the Lessee Delay. Lessor’s determination shall be
conclusive unless Lessee notifies Lessor in writing, within five (5) business
days thereafter, of Lessee’s election to contest same by binding arbitration
with the American Arbitration Association under its Arbitration Rules for the
Real Estate Industry, and judgment on the arbitration award may be entered in
any court having jurisdiction thereof. Pending the outcome of such arbitration
proceedings, Lessee shall make timely payment of all rent due under this Lease
based upon the Commencement Date set forth in the aforesaid notice from Lessor.
8. DELAYS.
     8.1 For purposes of this Work Letter, “Lessee Delays” means any delay in
completion of the Tenant Improvements resulting from any or all of the
following: (i) Lessee’s failure to timely perform any of its obligations
pursuant to this Work Letter, including any failure to complete, on or before
the due date therefor, any action item which is Lessee’s responsibility pursuant
to the Work Schedule delivered by Lessor to Lessee pursuant to this Work Letter;
(ii) Lessee’s changes to Preliminary Plans, Working Drawings or Final Plans
after Lessor’s approval thereof; (iii) Lessee’s request for materials, finishes,
or installations which are not readily available or which are incompatible with
the Standards; (iv) any delay of Lessee in making Lessee’s Excess Cost
payment(s) to Lessor for change orders; and, (v) any other act or failure to act
by Lessee, Lessee’s employees, agents, architects, independent contractors,
consultants and/or any other person performing or required to perform services
on behalf of Lessee.
9. COST OF TENANT IMPROVEMENTS.
     9.1 Lessor hereby agrees to fund the entire cost of constructing the Tenant
Improvements as shown in the “Second Floor Pricing Plan” #PP-1; dated Aug 30,
2010; approved (by LoopNet) Nov 19, 2010 and “Second Floor Referenced Notes”
#PP-2; (dated and approved with above) prepared by Scarborough Design Associates
“the Architect”. The net cost attributable to tenant-requested and approved
changes made to the pricing plan referenced above will be borne by Lessee.
10. LESSOR’S OBLIGATIONS.
Lessor shall, at its sole cost and expensedo the following:
     10.1 As of the Commencement Date, Lessor shall remove (or cause the removal
of) all previously-installed and abandoned computer network cabling/wiring in
the Premises. On the date the Premises are deemed ready for occupancy, Lessor
shall deliver the Premises to Lessee in broom clean condition.
     10.2 On the Commencement Date, Lessor shall ensure that all Building
systems serving the Premises are operational and in good condition and repair.
     10.3 Lessor shall not unreasonably withhold, condition, or delay any
approval required or requested under this Work Letter, so long as otherwise
consistent with the Lease. If Lessor disapproves any matter, document, plan or
action, it shall state with reasonable particularity the basis for its
disapproval and what actions/modifications are necessary to obtain Lessor’s
approval.
WORK LETTER
Page 5 of 7

 



--------------------------------------------------------------------------------



 



     10.4 Lessor shall not remove or modify the improvements in the Premises
existing as of the date of this Lease, other than previously-installed and
existing samples, appliances, trade fixtures and other cosmetic alterations.
Prior to the date Lessor delivers possession of the Premises to Lessee, all risk
of casualty, loss and damage (other than to Lessee’s property, if any, in the
Premises) shall remain with Lessor and shall be subject to the attendant Lease
except that during such time Lessor shall be responsible for insuring the Tenant
Improvements.
     10.5 Notwithstanding anything contained herein to the contrary, Lessee
shall have twelve (12) months from Substantial Completion of Tenant Improvements
in which to discover and notify Lessor in writing of any latent defects in
Tenant Improvement construction. Lessor shall be responsible for the correction
of any latent defects in Tenant Improvements with respect to which it received
timely notice from Lessee.
WORK LETTER
Page 6 of 7

 



--------------------------------------------------------------------------------



 



11. PRELIMINARY WORK SCHEDULE

    The following summarization recapitulates stipulated sequencing and time
allocations for the aforementioned actions in connection with this Work Letter:

                  RESPONSIBILITY       ACTION   DAYS  
 
  Lessor   Deliver Work Schedule to Lessee; within three (3) days of lease
execution (if not done before)     3  
 
               
Lessee
      (Default) Approval of Work Schedule     3  
 
               
 
  Lessor   Deliver Preliminary Plans to Lessee     5  
 
               
Lessee
      (Signed) Approval of Preliminary Plan     3  
 
               
Lessor
      (Default) Approval of Preliminary Plans approved by Lessee     3  
 
               
 
  Lessor   Deliver Preliminary Work Cost Estimate to Lessee     10  
 
               
Lessee
      (Signed) Approval of Preliminary Work Cost Estimate     3  
 
               
 
  Lessor   (Default) Approval of Preliminary Work Cost Estimate approved by
Lessee
Subsequent to Lease Approval.     3  
 
               
 
  Lessor   Deliver Working Drawings to Lessee     20  
 
               
Lessee
      (Signed) Approval of Working Drawings     3  
 
               
 
  Lessor   (Signed) Approval of Working Drawings approved by Lessee     3  
 
               
 
  Lessor   Submit Final Plans for Plan Check and Construction Cost Quotation    
   
 
                [ various ]   Plan Check by Governmental Agencies, etc.     30  
 
      (estimated; following submittal of Final Plans)   (est.)
 
               
 
  Lessor   Deliver Final Work Cost Statement & Completion Schedule to Lessee
(actual; following submittal of Final Plans)     15  
 
               
Lessee
      (Signed) Approval of Final Work Cost Statement and Completion Schedule    
5  
 
               
 
  Lessor   (Signed) Approval of Final Work Cost Statement and Completion
Schedule approved by Lessee     3  
 
               
Lessee
      (Following Lessee’s approval of Final Work Cost Statement & Completion
Schedule) Payment by Lessee of Lessee’s Excess Costs to Lessor     5  

WORK LETTER
Page 7 of 7

 



--------------------------------------------------------------------------------



 



(GRAPH) [f58202f5820200.gif]

2ND FLOOR — SQUARE FOOTAGE CALCULATIONS (BOMA STANDARD) FLOOR REN4TAeLE AFA
34,430 SQ. FT. COMMON AREAS (PRC-ATA) 4,160 SO. FT. FLCC ENTA&E AREA 3S,ø SQ.
FT. a-N 1600-A South Grove Avenue Scarbrough Design Ontario, California 91761
Associates Inc. Phone: (909)773-0411 Fax: (90g) 773-0410 AMERICA’S CHRISTIAN
CREDIT U N ION (OWN ER) 2100 EAST ROUTE 66 GLENDORA, CALIFORNIA 91740

